EXHIBIT 10.1
 
THE SUMMIT
 
OFFICE LEASE AGREEMENT
 
 
 
 
Landlord:
 
BTC SEATTLE LLC
Tenant:
 
CAPTARIS, INC.





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

        
Page

--------------------------------------------------------------------------------

ARTICLE 1.
 
PREMISES
  
1
    Section 1.1
 
Premises Defined
  
1
    Section 1.2
 
Alterations
  
2
    Section 1.3
 
Condition of Premises
  
2
    Section 1.4
 
Common Areas
  
2
ARTICLE 2.
 
BUSINESS PURPOSE AND USE
  
3
    Section 2.1
 
Permitted Uses
  
3
    Section 2.2
 
Prohibited Uses
  
4
    Section 2.3
 
Compliance With Laws
  
4
ARTICLE 3.
 
TERM
  
4
    Section 3.1
 
Term
  
4
    Section 3.3
 
Possession by Tenant
  
4
ARTICLE 4.
 
RENT
  
8
    Section 4.1
 
Basic Rent
  
8
    Section 4.2
 
Operating Expenses
  
8
    Section 4.3
 
Rent
  
12
    Section 4.4
 
Place of Payment
  
12
ARTICLE 5.
 
SECURITY DEPOSIT AND PREPAID RENT
  
12
    Section 5.2
 
Security Deposit
  
12
ARTICLE 6.
 
TAXES
  
13
    Section 6.1
 
Personal Property Taxes
  
13
    Section 6.2
 
Business Taxes
  
14
ARTICLE 7.
 
MAINTENANCE, REPAIRS AND ALTERATIONS
  
14
    Section 7.1
 
Landlord’s and Tenant’s Improvements
  
14
    Section 7.2
 
Services to Be Furnished by Landlord
  
14
    Section 7.2
 
Tenant’s Maintenance and Repairs
  
15
    Section 7.4
 
Tenant’s Alterations
  
15
    Section 7.5
 
Liens
  
16
ARTICLE 8.
 
INSURANCE
  
16
    Section 8.1
 
Use; Rate
  
16
    Section 8.2
 
Liability Insurance
  
16
    Section 8.3
 
Worker’s Compensation Insurance
  
17
    Section 8.4
 
Casualty Insurance
  
17
    Section 8.5
 
Compliance With Regulations
  
17
    Section 8.6
 
Waiver of Subrogation
  
17
    Section 8.7
 
General Requirements
  
17
    Section 8.8
 
Blanket Insurance
  
18



i



--------------------------------------------------------------------------------

 
ARTICLE 9.
 
DESTRUCTION AND CONDEMNATION
  
18
    Section 9.1
 
Total or Partial Destruction
  
18
    Section 9.2
 
Condemnation
  
19
    Section 9.3
 
Sale Under Threat of Condemnation
  
20
ARTICLE 10.
 
INDEMNITY AND WAIVER
  
20
    Section 10.1
 
Indemnity
  
20
    Section 10.2
 
Waiver
  
21
ARTICLE 11.
 
DELAYS
  
21
    Section 11.1
 
Delays
  
21
ARTICLE 12.
 
ASSIGNMENT, SUBLEASE AND SUCCESSION
  
21
    Section 12.1
 
Consent Required
  
21
    Section 12.2
 
General Conditions
  
22
    Section 12.3
 
Succession
  
22
ARTICLE 13.
 
SURRENDER OF POSSESSION
  
23
    Section 13.1
 
Surrender
  
23
    Section 13.2
 
Condition at Time of Surrender
  
23
ARTICLE 14.
 
HOLDING OVER
  
23
    Section 14.1
 
Holding Over
  
23
ARTICLE 15.
 
ENTRY BY LANDLORD
  
24
    Section 15.1
 
Entry by Landlord
  
24
    Section 15.2
 
Failure to Surrender
  
24
ARTICLE 16.
 
SUBORDINATION
  
24
    Section 16.1
 
Lease Subordinate To Mortgages
  
24
    Section 16.2
 
Estoppel Certificates
  
25
ARTICLE 17.
 
DEFAULT AND REMEDY
  
25
    Section 17.1
 
Events of Tenant’s Default
  
25
    Section 17.2
 
Remedies
  
25
    Section 17.3
 
Reletting
  
26
    Section 17.4
 
Default of Landlord
  
26
    Section 17.5
 
Non-Waiver
  
26
    Section 17.6
 
Mortgagee Protection
  
26
ARTICLE 18.
 
LIMITATION OF LIABILITY
  
27
    Section 18.1
 
Limitation of Landlord’s Liability
  
27
ARTICLE 19.
 
NOTICES
  
27
    Section 19.1
 
Notices
  
27
ARTICLE 20.
 
HAZARDOUS SUBSTANCES
  
28
    Section 20.1
 
Presence and Use of Hazardous Substances
  
28
    Section 20.2
 
Cleanup Costs, Default and Indemnification
  
28
ARTICLE 21.
 
MISCELLANEOUS
  
30
    Section 21.1
 
Headings
  
30
    Section 21.2
 
Amendments
  
31
    Section 21.3
 
Time of the Essence
  
31
    Section 21.4
 
Entire Agreement
  
31
    Section 21.5
 
Language
  
31
    Section 21.6
 
Invalidity
  
31
    Section 21.7
 
Late Charges
  
31



ii



--------------------------------------------------------------------------------

 
    Section 21.8
 
Relocation
  
31
    Section 21.9
 
Computation of Time
  
31
    Section 21.10
 
Applicable Law
  
31
    Section 21.11
 
Attorneys’ Fees
  
31
    Section 21.12
 
Termination
  
32
    Section 21.13
 
Broker’s Commission
  
32
    Section 21.14
 
Signs or Advertising
  
32
    Section 21.15
 
Transfer of Landlord’s Interest
  
32
    Section 21.16
 
Counterparts
  
33
    Section 21.17
 
Quiet Enjoyment
  
33
    Section 21.18
 
Authority
  
33
    Section 21.19
 
Name of Building
  
33
    Section 21.20
 
Rules and Regulations
  
33
    Section 21.22
 
Agency Disclosure
  
33
    Section 21.23
 
Lease Summary, Addendum and Exhibits
  
33
    Section 21.24
 
Survival
  
33
    Section 21.25
 
Parking
  
33

 
Exhibits:
A–Tenant Floor Plan
B–Legal Description
C–Tenant Improvements and Landlord’s and Tenant’s Work
C–1–Building Standard Specifications
D–Rules and Regulations
E–Form of Letter of Credit
F–Estoppel Certificate
G–Subordination Agreement
H–Parking Agreement
 



iii



--------------------------------------------------------------------------------

THE SUMMIT
OFFICE LEASE AGREEMENT
 
THIS OFFICE LEASE AGREEMENT is made as of the 15th day of August, 2002, by and
between BTC SEATTLE LLC, a Delaware limited liability company (hereinafter
referred to as “Landlord”), and CAPTARIS, INC., a Washington corporation
(hereinafter referred to as “Tenant”).
 
LEASE SUMMARY
 
In the event of any conflict between the terms of this Lease Summary and the
terms of the Lease, the terms of the Lease shall prevail.
 
Section 1.1
  
The Building and Project
    
(a)      
  
Name of Building:
  
Puget Sound Energy Building
(b)      
  
Address:
  
10885 N.E. 4th Street
         
Bellevue, Washington 98004
(c)      
  
Total Rentable Area of Building:
  
Approximately 291,211 sq. ft.
(d)      
  
Total Rentable Area of Project:
  
Approximately 389,239 sq. ft.
              The Premises
    
(a)      
  
Total Rentable Area:
  
Approximately 61,501 sq. ft.
(b)      
  
Total Useable Area:
  
Approximately 54,034 sq. ft.
(c)      
  
Floor Location:
  
Floors 3, 4 and 5.
(d)      
  
Suite Number:
  
To be determined.
Section 1.5
  
Right of First Refusal
  
Covers 2nd floor and contiguous space on 3rd floor. Tenant has five (5) business
days to respond. This right is personal to Tenant.
Section 2.1
  
Use of Premises
    
(a)      
  
Use of Premises:
  
General office purposes consistent with a Class “A” office building.
Section 3.1
  
Lease Term
    
(a)      
  
Five (5) years
    
(b)      
  
Target Lease Commencement Date:
  
February 1, 2003
(c)      
  
Renewal Options:
  
Two (2) options of four (4) years each, the first option at 95% of market and
the second option at 100% of market. This option is personal to Tenant.



iv



--------------------------------------------------------------------------------

Section 4.1
  
Basic Rent (Triple Net)
              
Rent Per Rentable
(a)      
  
Month(s)
  
Sq. Ft. Per Year
    
1 – 24
  
$13.25, NNN
    
25 – 48
  
$13.95, NNN
    
48 – 60
  
$14.60, NNN
(b)      
  
Rent due on 1st day of each calendar month and is late three (3) business days
after Landlord’s notice.
(b)      
  
Late Charge: 2%
    
(c)      
  
Default Interest Rate: 12%
    
Section 4.2
  
Operating Expenses (Triple Net)
    
(a)      
  
Tenant’s Proportionate Share of Building: Approximately 21.12%.
(b)      
  
Tenant’s Proportionate Share of Project: Approximately 15.80%.
(c)      
  
2003 Operating Expenses capped at $7.25
    
(c)      
  
Tenant’s Audit Deadline:
         
(1)    Tenant must give Landlord 30 days notice within 90 days after Tenant’s
receipt of Landlord’s statement of
         actual Operating Expenses for any calendar year.
    
(2)    Audit must be completed 180 days from receipt of Landlord’s statement of
actual Operating Expenses for any
         calendar year
Section 5.1
  
Security Deposit
    
(a)      
  
Security Deposit:
  
Letter of Credit in the amount of $1,000,000 through 60th month of Lease Term.
Section 5.2
  
Prepaid Rent
    
(a)      
  
Prepaid Rent:
  
N/A
(b)      
  
Month(s) to which the
         
Prepaid Rent is applied:
  
N/A
Section 7.2
  
Services
    
(a)      
  
Building Standard Hours:
  
6:00 a.m. to 6:00 p.m. Monday through Friday 8:00 a.m. to 1:00 p.m. Saturday
(b)      
  
Cost for Additional Services:
  
Reasonable cost for providing services except HVAC is $7.00 per hour per zone
(subject to utility rate increases) after 5 hours per week grace period.



v



--------------------------------------------------------------------------------

Section 7.4
  
Alterations
(a)      
  
Tenant may make non-structural improvements up to $25,000 per improvement
without Landlord prior approval but with prior notice.
(b)      
  
All other improvements require Landlord’s prior written approval.
(c)      
  
Landlord, in it’s sole discretion, may contract with Landlord’s contractor at a
fee not to exceed 2% of the work.
(d)      
  
If Landlord contract’s for the work, Landlord shall obtain at least 3
competitive bids.
Section 8.2
  
Liability Insurance Limits
(a)      
  
$2,000,000 combined single limit and $3,000,000 aggregate.
Section 12:
  
Assignment and Sublease
(a)      
  
Landlord’s prior written consent required.
(b)      
  
Tenant is prohibited from sub-subleasing and subleases may not be terminated or
amended without Landlord’s prior consent.
(c)      
  
Tenant is prohibited from assigning or subleasing to occupants of the Project or
any tenant Landlord is negotiating with as evidenced by a written proposal.
(d)      
  
Tenant pays costs of subleasing and shall pay Landlord 75% of any sublease
profits.
(e)      
  
Tenant shall pay a reasonable charge for Landlord’s out of pocket costs and
Landlord’s time in connection with subleases and assignments.
Section 14.1
  
Holdover Rent
(a)      
  
125% with Landlord’s prior consent.
(b)      
  
If without Landlord’s consent, 150% of last rent due for first 30 days and 200%
thereafter.
Section 16.2
  
Estoppel Certificates
(a)      
  
Due within ten (10) days.
Section 19.1
  
Addresses for Notices
(a)      
  
Landlord:
    
c/o Bentall Capital (U.S.), Inc.
    
320 – 108th Avenue N.E., Suite 200



vi



--------------------------------------------------------------------------------

    
Bellevue, Washington 98004
    
Attn: Lisa C. Rowe, Vice President/Leasing
    
With a copy to:
    
c/o Bentall Capital (U.S.), Inc.
    
320 – 108th Avenue N.E., Suite 200
    
Bellevue, Washington 98004
    
Attn: Gary Carpenter, Executive Vice President
    
Landlord’s day to day contact:
    
Nicole Lindell
    
Phone No. (425) 643-4300
    
Fax No. (425) 643-7215
(b)      
  
Tenant:
    
Captaris, Inc., a Washington corporation
    
11410 NE 122nd Way
    
Kirkland, WA 98034
    
Phone No. (425) 820-6000
    
Fax No. (425) 820-4040
    
Attn: Jeff deCillia, Chief Financial Officer
    
Tenant’s day to day contact:
    
Jeff deCillia
    
Phone No. (425) 820-6000
    
Fax No. (425) 820-4040
(c)      
  
Notices must be given by personal delivery, express delivery, or certified mail.
Section 21
  
Rooftop Rights
(a)      
  
So long as Tenant leases at least 1.5 floors, Tenant has the right to install a
dish on the Building roof. This right is personal to Tenant.
Section 23.13
  
Broker’s Commission
(a)      
  
Landlord’s Leasing
Representative
    
(Broker/Salesperson):        Lisa Rowe, Bentall Capital (U.S.), Inc.
(b)      
  
Tenant’s Leasing
Representative
    
(Broker/Salesperson):        Broderick Group, Inc.
Section 23.14
  
Tenant’s Signage Rights
(a)      
  
Landlord shall provide a lobby directory sign.



vii



--------------------------------------------------------------------------------

(b)      
  
Tenant may install one (1) sign on the exterior monument for the Building at
Tenant’s cost.
Section 23.19
  
Name of Building
(a)      
  
Landlord will not name Building after a “Direct Competitor” (as defined in
Section 23.19) of Tenant.
Section 23.24
  
Parking
(a)      
  
Parking Pass Ratio: Three (3) parking passes for every 1,000 useable square feet
of Premises at no charge for the initial Lease Term. From the three per 1,000
parking passes allocated to Tenant, Landlord shall designate twenty (20) stalls
for Tenant’s exclusive use in a location selected by Landlord on Level P-1 of
the parking garage and the balance shall be unreserved and undesignated. Tenant
shall have the right to vary the number of parking stalls used and paid for by
Tenant in accordance with Section 23.24 of the Lease. In addition to the three
per 1,000 parking passes referenced above, Tenant shall have the right to use
one (1) additional parking pass per 1,000 useable square feet of Premises, at no
additional charge for the initial Lease Term; provided, however, notwithstanding
the above to the contrary, at such time as the proposed full Building A (which
is planned to consist of 11 floors but currently consists of 3 floors) is 50%
leased, Tenant’s rights to park in such additional stalls shall automatically
terminate.
Exhibit C
  
Work Letter
(a)      
  
Tenant Improvement Allowance: Tenant Improvements are “turnkey” plus a $10 per
useable square foot allowance.
(b)      
  
Landlord’s Construction Management Fee: 3% on Additional Work only.
(c)      
  
Tenant Improvements Constructed By: Landlord using Sellen Construction.



viii



--------------------------------------------------------------------------------

 
THE SUMMIT
OFFICE LEASE AGREEMENT
 
ARTICLE 1. PREMISES
 
Section 1.1    Premises Defined.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, upon the terms and conditions hereinafter set
forth, those certain premises and improvements consisting of the floor area and
the location described in the Lease Summary and designated on the plans attached
hereto as Exhibit A (hereinafter referred to as the “Premises”). The Premises
are located in the building known as The Summit (the “Building”) which is part
of that certain real estate development situated in the City of Bellevue, County
of King, State of Washington and located upon the real property described in
Exhibit B (the “Project”).
 
As used herein, the terms “Rentable Square Feet” and “Useable Square Feet” shall
be determined in accordance with the 1996 Building Owner’s and Manager’s
Association Standard Method for Measuring Floor Area in Office Buildings,
Publication ANSI/BOMA Z65.1-1996 (“1996 BOMA”). The exact number of Rentable
Square Feet and Useable Square Feet in the Premises, Building, and Project shall
be initially determined by the Landlord in accordance with the 1996 BOMA;
provided, however, Tenant’s “Load Factor” for any floor leased in full by Tenant
shall not exceed 12.6%. With respect to the Building and the Project, such
determination shall be made by Landlord following completion of construction of
the Building and/or the Project, as applicable. With respect to the Premises,
such determination shall be made by Landlord upon the completion of the
build-out of the Tenant Improvements in and to the Premises pursuant to the Work
Letter Agreement attached hereto. With respect to the Project, such
determination shall be made by Landlord upon the addition or removal of square
footage in the Project (including the addition of new buildings or the removal
of existing buildings). Until such determinations are made, the number of
Rentable Square Feet and Useable Square Feet of space shown in the Lease Summary
shall control. Landlord shall notify Tenant of any adjustment to the Rentable
Square Feet and Useable Square Feet in the Premises, Building and/or Project
(the “Adjustment Notice”). Within thirty (30) days after the receipt by Tenant
of Landlord’s determination as to the Premises, Tenant’s architect shall have
the right to verify the number of rentable square feet of space in the Premises,
Project or Building. If based on such verification Tenant disputes the number of
rentable square feet of space in the Premises, Building or Project, then within
fifteen (15) days of the date on which Tenant’s architect issues its report
Landlord and Tenant shall meet and attempt to agree on the number of rentable
square feet of space in the Premises. If Landlord and Tenant are unable to so
agree, then Landlord and Tenant shall mutually select an architect, who shall
not have performed work for either Landlord or Tenant during the preceding two
(2) years to determine the number of rentable square feet of space in the
Premises, which determination (the “Final Determination”) shall be conclusive on
Landlord and Tenant. Pending any Final Determination, the square footage set
forth in Landlord’s Adjustment Notice shall control. In the event Landlord’s
Adjustment Notice or any such agreement or the Final Determination results in a
change in the numbers shown in the Lease Summary, then all matters which are
based on such numbers including, without limitation, the Rentable Square Feet
and Useable Square Feet of the Premises the Basic Rent payable hereunder,
Tenant’s Proportionate Share of the Building and Project, and the Tenant
Improvement Allowance described in the Work Letter (if any, and if based on the
number of Rentable Square Feet or Useable Square Feet in the Premises) shall be
adjusted based on the Adjustment Notice or such agreement or the Final
Determination, as the case may be, and such adjustments shall be set forth in an
amendment to this Lease which shall be executed by Landlord and Tenant promptly
after such Adjustment Notice, agreement or Final Determination.



1



--------------------------------------------------------------------------------

 
Section 1.2    Alterations.  Tenant acknowledges that Exhibit A sets forth the
floor plan for the floor(s) of the Building on which the Premises is located and
the location of the Premises therein. Landlord may in its sole discretion
increase, decrease, or change the number, locations and dimensions of any
hallways, lobby areas and other improvements shown on Exhibit A that are not
within the Premises, provided, however, that any such change shall not impair or
restrict the access to the Premises. Upon not less than twenty-four (24) hours
prior notice to Tenant (except in the event of an emergency or in the event
access to the Premises is not necessary, as to which no notice shall be
required), Landlord reserves the right from time to time to install, use,
maintain, repair, relocate and replace pipes, ducts, conduits, wires, and
appurtenant meters and equipment for service to the Premises or to other parts
of the Building which are above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas of the Building which are located
within the Premises or located elsewhere in the Building. Landlord shall conduct
its activities on the Premises as allowed in this Section in a reasonable manner
and shall use reasonable efforts to minimize any interference with Tenant’s
business or disturbance of Tenant’s possession of the Premises resulting from
such maintenance and repair work.
 
Section 1.3    Condition of Premises.  The Building and Project are under
construction. Landlord will use commercially reasonable efforts to substantially
complete the Building on or before October 1, 2002. Subject to any delays caused
by Tenant, Landlord will use commercially reasonable efforts to substantially
complete the improvements, alterations or modifications to be made pursuant to
Section 7.1 below on or before February 1, 2003.
 
Section 1.4    Common Areas.  So long as Tenant occupies the Premises under the
terms of this Lease, Tenant, its licensees, invitees, customers and employees
shall have the non-exclusive right to use all entrances, lobbies, and other
public areas of the Project (the “Common Areas”) in common with Landlord, other
Project tenants, and their respective licensees, invitees, customers and
employees; provided, however, with respect to the Project’s parking areas, which
include the Building parking garage (if any) as well as any other parking areas
within the Project (collectively, the “Parking Areas”), Tenant shall have only
the rights, if any, set forth in Section 23.24 of this Lease. The use of the
Common Areas shall be subject to the terms and conditions of this Lease.
Landlord has the right, in its sole discretion, from time to time, to: (a) make
changes to the Common Areas, the Building and/or the Project, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas (including the use of off-site parking
areas as Common Areas for parking), ingress, egress, direction of driveways,
entrances, hallways, corridors, lobby areas and walkways; provided, however, in
no event will Tenant’s parking be located in any location other than the
Building parking garage; (b) close temporarily any of the Common Areas for
maintenance or construction purposes so long as reasonable access to the
Premises remains available; (c) designate areas located outside of the Project
for use as Common Areas, add additional buildings and improvements to the
Project or remove existing buildings or improvements therefrom; (d) use the
Common Areas while engaged in making additional improvements, repairs or
alterations to the Project or any portion thereof, and (e) do and perform any
other acts, alter or expand, or make any other changes in, to or with respect to
the Common Areas, the Building and/or the Project as Landlord may, in its sole
discretion, deem to be appropriate, provided, however, that any such change
shall not impair or restrict the access to the Premises or reduce the number of
parking passes allocated to Tenant.
 
Section 1.5    Right of First Refusal.  Provided that (a) Tenant is not in
default under the terms and conditions of this Lease beyond any applicable cure
period at the time Landlord provides Tenant with the Offer (as defined below),
or (b) Tenant has not been in monetary default beyond any applicable cure period
three (3) or more times in any one year period (defined as each one year period
commencing on the Commencement Date and each anniversary of the Commencement
Date and continuing for 12 months thereafter) (regardless of whether or not such
defaults were cured), Tenant shall have, during the Term, a continuous right of
first refusal to lease the space located on the second (2nd) floor of the
Building and any



2



--------------------------------------------------------------------------------

space located contiguous to the Premises on the third (3rd) floor of the
Building (collectively, the “Option Space”). Tenant’s right to lease the Option
Space is subject and subordinate to the existing rights of Puget Sound Energy on
the Option Space and the rights of Pepsi Cola Company to the Option Space. If at
any time during the term Landlord shall receive a bona fide offer from any
third-person to lease any portion of the Option Space, which offer Landlord
shall desire to accept, then Landlord shall promptly provide Tenant with a copy
of such offer (the “Offer”). Tenant may, within five (5) business days
thereafter, elect to lease such portion of the Option Space by giving Landlord
written notice thereof within such five (5) business day period. If Tenant
elects to lease such portion of the Option Space, such lease shall be on the
same terms and conditions as those set forth in the Offer except that (a) the
lease term shall terminate at the same time as the Term of this Lease, and (b)
all concessions contained in the Offer, including but not limited to tenant
improvement allowances, shall be pro rated to reflect the actual amount of time
Tenant will be leasing such Option Space based on the remaining time left on the
Lease Term and Tenant shall not be entitled to any additional concessions (such
as free parking or other concessions contained in this Lease) unless they are
expressly contained in the Offer.
 
Failure of Tenant to exercise its option within the prescribed time of (5)
business days shall waive Tenant’s right as to that Offer and the Option Space
covered by such Offer and Landlord shall have the right to lease the portion of
the Option Space covered by the Offer to the third-party making that Offer
(regardless of whether or not the ultimate lease with such third party is on the
terms of the Offer), or any future third party making an offer on substantially
the same terms as those contained in the Offer, for a period of six (6) months
following the date Landlord initially notified Tenant of the existence of the
Offer. For the purposes of this paragraph, “substantially the same terms” shall
mean that the rental rate has not decreased by more than five percent (5%)
(unless there is a corresponding decrease in the allowances) and the allowances
have not increased by more than five percent (5%) (unless there is a
corresponding increase in the rental rate).
 
If Tenant duly and timely exercises its right to lease a portion of the Option
Space, Landlord and Tenant shall promptly enter into an amendment to this Lease
incorporating such portion of the Option Space upon the terms set forth above.
 
All rights of Tenant under the provisions of this right of first refusal shall,
at Landlord’s election, terminate and be of no further force or effect even
after Tenant’s due and timely exercise of the right of first refusal, if after
such exercise, but prior to the occupancy of the Option Space, Tenant defaults
under the terms of this Lease and fails to cure such default following any
applicable notice and cure period.
 
This option is personal to Tenant and may not be exercised or be assigned,
voluntarily or involuntarily, by or to any person or entity other than Tenant or
a Permitted Assignee. The option herein granted to Tenant is not assignable
separate and apart from this Lease.
 
ARTICLE 2.    BUSINESS PURPOSE AND USE
 
Section 2.1    Permitted Uses.  Tenant shall use the Premises solely for the
purposes specified in the Lease Summary and for no other business or purpose
without the prior written consent of the Landlord.



3



--------------------------------------------------------------------------------

 
Section 2.2    Prohibited Uses.  Tenant shall not do or permit anything to be
done in or about the Premises, nor bring or keep anything therein, which will
(a) in any way increase the existing rate of or affect any policy of fire or
other insurance upon the Building or Project or any of its contents, or cause a
cancellation of any insurance policy covering any part thereof or any of its
contents; (b) obstruct or interfere in any way with the rights of other tenants
or occupants of the Building or Project or injure or unreasonably annoy any of
them; or (c) use or allow the Premises to be used for any improper, unlawful or
objectionable purposes. Tenant shall not use the Premises as a childcare
facility. Tenant shall not cause, maintain or permit any nuisance in, on or
about the Premises, nor shall Tenant commit or suffer to be committed any waste
in, on or about the Premises. Tenant shall not place upon or install in windows
or other openings any signs, symbols, drapes, or other material without written
approval of Landlord. Tenant shall not place any object or barrier within, or
otherwise obstruct, any of the Common Areas.
 
Section 2.3    Compliance With Laws.  Tenant shall at all times comply with all
laws, ordinances and any regulations promulgated by any governmental authority
having jurisdiction over the Project, Building and/or the Premises.
 
ARTICLE 3. TERM
 
Section 3.1    Term.  The term of this Lease shall commence on the first to
occur of the following dates (such date shall be referred to as the “Lease
Commencement Date”):
 
3.1.1    The date upon which the Premises are substantially complete and
Landlord has tendered delivery of the Premises to Tenant as provided in Section
3.2.1 below; provided, however, that Landlord will give Tenant not less than
(15) days prior notice of the anticipated date of substantial completion of the
Premises, and provided, further, however, that such date shall not be before
February 1, 2003, or
 
3.1.2    The date that Tenant takes possession of the Premises for the purpose
of beneficial occupancy (which may be before February 1, 2003).
 
If the first to occur of the dates set forth in Section 3.1.1 or Section 3.1.2
above falls on a day other than the first day of a calendar month, Tenant’s rent
and other obligations pursuant to this Lease for the first month of the Lease
Term (as defined below) shall be prorated based upon the number of days from and
including the first to occur of the dates set forth in Section 3.1.1 or Section
3.1.2 above to the end of such first month.
 
The term of this Lease shall expire the number of years specified in Section 3.1
of the Lease Summary after the last day of the month in which the Commencement
Date occurs, the expiration of which shall be the Termination Date of this
Lease, unless this Lease is sooner terminated as hereinafter provided. By way of
example, if the Lease term was one (1) year and the Commencement Date was July
15, then the Termination Date would be July 31 of the following year. The period
between the Lease Commencement Date and the Termination Date shall be referred
to as the “Lease Term” or “Term”. The Landlord and Tenant acknowledge that
certain obligations under the provisions of this Lease may be binding upon them
prior to the Lease Commencement Date, such as, but not limited to, the
provisions of Exhibit C, and Landlord and Tenant shall be bound by such
provisions prior to the Lease Commencement Date.



4



--------------------------------------------------------------------------------

 
Section 3.2    Possession by Tenant.
 
3.2.1    Landlord shall deliver to Tenant, and Tenant shall accept from
Landlord, possession of the Premises, upon the date of substantial completion of
the “Tenant Improvements” described as “Landlord’s Work” in Exhibit C. The term
“substantial completion “ as used in this Lease, shall mean the date of
substantial completion of the Landlord’s Work as specified in Exhibit C and the
issuance of a certificate of occupancy or temporary certificate of occupancy
provided, however, that if the issuance of such certificate is dependent upon
the performance of any work by Tenant, such as the installation of Tenant’s
furniture, then the issuance of such certificate shall not be a condition to
“substantial completion” and certification by Landlord’s architect (the “Project
Architect”) as to the substantial completion of Landlord’s Work shall be
conclusive and binding upon Landlord and Tenant. Tenant shall have the right to
commence installation of Tenant’s furniture, equipment, and trade fixtures (“Fit
Up Work”) during the thirty (30) day period immediately prior to substantial
completion of the Landlord’s Work. Tenant shall give Landlord not less than
three (3) business days prior written notice of the commencement of the Fit Up
Work. Tenant shall perform the Fit Up Work in a reasonable manner and shall use
reasonable efforts to minimize any interference with Landlord’s Work and to
avoid causing any delay in completion of Landlord’s Work., Landlord shall permit
Tenant to enter the Premises during such thirty (30) day period to perform Fit
Up Work. Any such entry into and occupation of the Premises by Tenant shall be
deemed to be under all of the terms, covenants, conditions and provisions of the
Lease except as to the covenant to pay Rent, and Landlord shall not be liable in
any way for any injury, loss or damage to any Fit Up Work prior to the
Commencement Date except to the extent caused by the acts or omissions of
Landlord, its employees, agents or contractors. Tenant shall be solely
responsible for obtaining all permits, if any, required for Tenant’s Fit Up Work
and for complying with all applicable City codes and inspection requirements
related to the Fit Up Work.
 
3.2.2    If Landlord cannot deliver possession of the Premises to Tenant by the
Target Lease Commencement Date, as specified in the Lease Summary, then this
Lease shall not be void or voidable, nor shall Landlord be liable to Tenant for
any loss or damage resulting therefrom, but in that event all Rent shall be
abated until the Landlord delivers possession of the substantially completed
Premises to Tenant. If the Premises and the “Tenant Improvements” described as
“Landlord’s Work” in Exhibit C are not substantially completed on or before June
1, 2003, then Tenant shall have the right to terminate the Lease by giving ten
(10) days written notice to such effect to Landlord at any time after such date;
provided, however, if Landlord substantially completes the Tenant Improvements
within such ten (10) day notice period, then Tenant’s termination notice shall
be null and void and this Lease shall remain in full force and effect.
 
3.2.3     Notwithstanding the provisions of Section 3.2.2 to the contrary, if
substantial completion (as defined in Section 9 of the Work Letter attached
hereto as Exhibit C) does not occur by the scheduled date of substantial
completion set forth in the Work Schedule attached hereto as Exhibit C-2, and
such failure is the result of a delay which is within Landlord’s reasonable
control (a “Landlord Delay”, which specifically excludes any delay caused by
Force Majeure or a Tenant Delay (as defined in Section 9 of the Work Letter)),
and provided that Tenant uses its reasonable best efforts to minimize the amount
of hold-over rent Tenant is obligated to pay, Landlord shall reimburse Tenant
for Tenant’s hold over penalty (which shall consist only of the increased amount
Tenant is obligated to pay resulting from a hold-over) at Tenant’s existing
premises located at 11410 NE 122nd Way and 11515 NE 118th Street NE, Kirkland,
WA 98034 on a day for day basis for each day of a Landlord Delay from the
scheduled date of substantial completion through the actual date of substantial
completion; provided, however, Landlord shall not be obligated to pay more than
a maximum of five (5) months of Tenant’s hold over penalty. If Landlord fails to
pay any such amounts to Tenant within ten (10) days after Tenant’s written
request (which request shall include sufficient information to evidence the
amount due), then Tenant may offset such amounts against Basic Rent first coming
due under this Lease. Tenant’s rights under this Section 3.2.3 are not
assignable and such rights together with Tenant’s right to terminate this



5



--------------------------------------------------------------------------------

Lease under Section 3.2.2 above are Tenant’s sole and exclusive rights and
remedies against Landlord for any delay in achieving substantial completion of
the Premises.
 
Section 3.4    Option to Extend.
 
(i)    Landlord hereby grants Tenant the right to renew the term of this Lease
for two consecutive periods of four (4) years each (such renewal periods are
hereinafter referred to as a “Renewal Term” or as the “First Renewal Term” and
“Second Renewal Term”, as applicable) on the same terms and conditions contained
in the Lease, except that
 
a)    Basic Rent for each Renewal Term shall be as set forth hereinbelow,
 
b)    Except as expressly provided in this Section 3.4, Tenant shall not be
entitled to any concessions or financial incentives with respect to a Renewal
Term including, without limitation, commissions or allowances, or free or
reduced fare parking rights, above market parking pass allocations (but Tenant
shall be entitled to not less than Tenant’s pro rata share of parking in the
Project and in no event less than 2.5 parking stalls per 1,000 useable square
feet), rooftop installation rights, or storage space and
 
c)    No additional options to renew shall apply following the expiration of the
Second Renewal Term.
 
Written notice (the “Tenant’s Election”) of Tenant’s exercise of its option to
renew (“Option to Renew”) the Term of this Lease for a Renewal Term must be
given to Landlord no less than two hundred seventy (270) days and no more than
three hundred sixty-five (365) days prior to the date the term of the Lease
would otherwise expire. The Tenant’s Election shall be binding upon Tenant and
shall set forth the name of the Landlord and Tenant, the Lease date, the amount
of space covered by Tenant’s Election, and the Renewal Term dates.
 
(ii)    Notwithstanding anything to the contrary set forth in this Section, at
Landlord’s option, Tenant shall not have the right to exercise an option to
renew:
 
a)    At any time during which Tenant is in default under this Lease beyond
applicable notice and cure periods; or
 
b)    If Tenant does not, at the time the Renewal Term commences, occupy at
least one and one-half floors of the Premises.
 
The period of time within which the option may be exercised shall not be
extended or enlarged by reason of Tenant’s inability to exercise the option
because of the foregoing provisions and/or restrictions. At Landlord’s election,
all rights of Tenant under the provisions of this option shall terminate and be
of no further force or effect even after Tenant’s due and timely exercise of the
option, if after such exercise, but prior to the commencement date of the new
term, Tenant defaults under this Lease beyond applicable notice and cure
periods.
 
(iii)    In the event Tenant validly exercises its Option to Renew the term of
this Lease as herein provided, Basic Rent shall be adjusted as of the
commencement date of the applicable Renewal Term as follows:
 
a)    Commencing within ten (10) days after Landlord’s receipt of Tenant’s
Election, Landlord and Tenant shall attempt to agree upon Basic Rent for the
Premises for the applicable



6



--------------------------------------------------------------------------------

Renewal Term, such rent to equal ninety-five percent (95%) of the estimated fair
market rental value of the Premises for the First Renewal Term and one hundred
percent (100%) of the estimated fair market rental value of the Premises for the
Second Renewal Term. If the parties are unable to agree upon the rent within
thirty (30) days, then within thirty (30) days thereafter each party, at its own
cost and by giving notice to the other party, shall appoint a real estate
appraiser with at least five (5) years full-time commercial real estate
appraisal experience in the area in which the Premises are located to appraise
and set rent for the applicable Renewal Term. If a party does not appoint an
appraiser within ten (10) days after the other party has given notice of the
name of its appraiser, the single appraiser appointed shall be the sole
appraiser and shall set rent for the applicable Renewal Term. If each party
shall have so appointed an appraiser, the two appraisers shall meet promptly and
attempt to set the rent for the applicable Renewal Term. If the two appraisers
are unable to agree within thirty (30) days after the second appraiser has been
appointed, they shall attempt to select a third appraiser meeting the
qualifications herein stated within ten (10) days after the last day the two
appraisers are given to set rent. If the two appraisers are unable to agree on
the third appraiser within such ten (10) day period, either of the parties to
this Lease, by giving five (5) days notice to the other party, may apply to the
then presiding judge of the Superior Court of King County for the selection of a
third appraiser meeting the qualifications stated in this paragraph. Each of the
parties shall bear one-half (1/2) of the cost of appointing the third appraiser
and of paying the third appraiser’s fee. The third appraiser, however selected,
shall be a person who has not previously acted in any capacity for either party.
 
b)    Within thirty (30) days after the selection of the third appraiser, a
majority of the appraisers shall set rent for the applicable Renewal Term. If a
majority of the appraisers are unable to agree upon the rent within the
stipulated period of time, the three appraisals shall be added together and
their total divided by three (3). The resulting quotient shall be the rent for
the Premises during the applicable Renewal Term. If, however, the low appraisal
and/or the high appraisal is/are more than five percent (5%) lower and/or higher
than the middle appraisal, the low appraisal and/or the high appraisal shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two (2)
appraisals shall be added together and their total divided by two (2), and the
resulting quotient shall be rent for the Premises during the applicable Renewal
Term.
 
c)    For purposes of determining the rent for a Renewal Term, including the
determination of rent by the appraisers, the “fair market rental value” shall be
based on the actual rental rates which ready and willing renewal tenants are
paying or would pay, as of the applicable Renewal Term commencement date, as
annual rent for a primary renewal premises (as distinguished from the rent
payable for a sublet premises or with respect to an assignment of an interest in
an existing lease) to a ready and willing landlord of such primary renewal
premises for space comparable to the Premises in a building comparable to the
Building (comparable Class A buildings located in the central business district
of Bellevue), including comparable renewal refurbishment allowances. Rental
rates quoted or used under sublease agreements shall be considered rates of
special circumstances and shall be excluded from the definition of “fair market
rental value” under this Section 3.4.
 
d)    If Landlord and Tenant are unable to agree upon the Basic Rent for the
Renewal Term prior to the commencement of such Renewal Term, Tenant will, pay
Basic Rent at a rate equivalent to the Basic Rent in effect immediately prior to
the Renewal Term in question until the parties agree upon the new Basic Rent, or
until the Basic Rent is determined in arbitration pursuant to this Subsection.
The amount of the new Basic Rent for the applicable Renewal Term will be applied
retroactively to the beginning of such Renewal Term, and any rent adjustment
will be made in connection with the next installment of Basic Rent due,
following conclusion of arbitration.
 
(iv)    The Option to Renew is granted for Tenant’s personal benefit and may not
be assigned or transferred by Tenant, either voluntarily or by operation of law,
in any manner whatsoever except in connection with an assignment to a Permitted
Assignee. In the event that Landlord consents to a



7



--------------------------------------------------------------------------------

sublease or assignment of this Lease, the Option to Renew and Renewal Terms
granted hereunder shall be void and of no further force and effect, whether or
not Tenant shall have purported to exercise an Option to Renew prior to such
assignment or sublease.
 
(v)    In the event Tenant timely and properly exercises an Option to Renew,
Landlord and Tenant shall within fifteen (15) days after the determination of
rent for the Renewal Term, execute an amendment to this Lease extending the
Lease Term on the terms and conditions set forth in this Section 3.4.
 
ARTICLE 4.    RENT
 
Section 4.1    Basic Rent.  Tenant shall pay to Landlord as minimum rental for
the use and occupancy of the Premises the “Basic Rent” as specified in the Lease
Summary. Basic Rent shall be payable in Monthly Rent Installments of the amount
specified in the Lease Summary, on or before the first day of each month of the
Lease Term beginning on the Lease Commencement Date. If the Lease Commencement
Date is a date other than the first day of a calendar month, then annual Basic
Rent increases, if any, set forth in the Lease Summary shall take effect on the
anniversary of the first day of the calendar month following the month in which
the Lease Commencement Date occurs. Basic Rent for any partial year shall be
prorated based upon the actual number of months left in such partial year. The
Monthly Rent Installment for any partial month shall be prorated based upon the
actual number of days in that partial month.
 
Section 4.2    Operating Expenses.
 
4.2.1    This is a net Lease. In addition to Basic Rent, Tenant shall pay, in
monthly installments and as “Additional Rent”, an amount equal to the “Tenant’s
Proportionate Share” (as hereinafter defined) of actual “Total Operating
Expenses” (as hereinafter defined) for the Building and Project.
 
4.2.2    “Tenant’s Proportionate Share” shall be computed by dividing the Total
Rentable Area of the Premises by the Total Rentable Area of the Building and
Total Rentable Area of the Project, as applicable with respect to any particular
Operating Expense. Tenant’s Proportionate Share upon the Lease Commencement Date
for the Premises is as specified in the Lease Summary and is subject to
adjustment in accordance with Section 1.1.
 
4.2.3    “Rentable Area of the Building,” “Rentable Area of the Project” and
“Rentable Area of the Premises” are defined as those areas obtained by measuring
the Building, Project and Premises using the 1996 BOMA Standard and as may be
adjusted from time to time in accordance with Section 1.1. Tenant’s
Proportionate Share shall be calculated based upon the Total Rentable Area of
the Building with respect to Operating Expenses the benefit of which are shared
only with tenants of the Building and based upon the Total Rentable Area of the
Project with respect to Operating Expenses the benefit of which are shared by
the tenants of the Project.
 
4.2.4    Landlord shall provide Tenant with a written estimate of Total
Operating Expenses for the succeeding year or partial year within thirty (30)
days after the Commencement Date or the start of each calendar year, as
applicable, during the Lease Term. Tenant shall then pay to Landlord, monthly in
advance, one-twelfth (1/12) of Tenant’s Proportionate Share of the estimated
Total Operating Expenses for the said calendar year. In the event any item of
actual Operating Expenses, including



8



--------------------------------------------------------------------------------

without limitation those items identified in subparagraph 4.2.6 below, increases
five percent (5%) or more in price or cost over any twelve (12) month period,
Landlord shall have the option to increase the estimated payments of Tenant’s
Proportionate Share of Operating Expenses upon thirty (30) days’ written notice
from Landlord to Tenant. Notwithstanding the above to the contrary, Tenant’s
Proportionate Share of Operating Expenses for the calendar year 2003 shall not
exceed $7.25 per rentable square foot.
 
4.2.5    Within one hundred twenty (120) days after the end of every calendar
year during the Lease Term, Landlord shall provide the Tenant with a written
statement of the actual Total Operating Expenses for that calendar year. If the
actual Total Operating Expenses should exceed the estimated amount with respect
to such calendar year, then Tenant shall pay Landlord the additional amount due
to the Landlord within thirty (30) days and, if actual Total Operating Expenses
should be less than the estimated Total Operating Expenses for that calendar
year, then Landlord shall credit, against future Rent due under this Article,
the amount of any overpayment by Tenant, provided, however, that at the end of
the Term Landlord shall pay Tenant the amount of any overpayment by Tenant
within thirty (30) days after Landlord furnishes the statement to Tenant.
 
4.2.6    “Operating Expenses” as used herein shall mean all reasonable, actual
costs, expenses and other charges incurred by Landlord in connection with the
ownership, operation, repair and maintenance of the Project and the Building
(including the Premises) as a first class mixed use retail/office building
complex in downtown Bellevue, Washington, including but not limited to:
 
4.2.6.1    Wages, salaries and fringe benefits of all employees and contractors
engaged in the management, operation and maintenance of the Project and/or the
Building; employer’s Social Security taxes, unemployment taxes or insurance, and
any other taxes which may be levied against Landlord on those wages and
salaries; and the cost to Landlord of disability and hospitalization insurance
and pension or retirement benefits for these employees;
 
4.2.6.2    All supplies and materials used in the operation and maintenance of
the Project and/or the Building;
 
4.2.6.3    Cost of water and power, and cost of heating, lighting, air
conditioning and ventilating the Building, the Common Areas and the Premises,
which costs shall be either be based on Tenant’s Proportionate Share or
separately metered to the Premises with an appropriate allocation among all
tenants consuming those services as measured by the meter monitoring this
useage;
 
4.2.6.4    The electrical costs incurred in the operation of the mechanical
equipment and systems for the Building, which shall be allocated pro rata among
the Building tenants;
 
4.2.6.5    Cost of maintenance, depreciation and replacement of machinery, tools
and equipment (if owned by Landlord) and for rental paid for such machinery,
tools and equipment (if rented) used in connection with the operation or
maintenance of the Building or Project;
 
4.2.6.6    All premiums and commercially reasonable deductibles (not to exceed
$50,000) on policies of casualty, public liability, property damage, automobile,
garage keepers, rental loss and any other policies of insurance maintained by
Landlord with respect to the Project, Building or any insurable interest therein
and the costs of repairing an insured casualty to the extent of the deductible
amount under the applicable insurance policy.
 
4.2.6.7    Cost of janitorial services, repairs and general maintenance;



9



--------------------------------------------------------------------------------

 
4.2.6.8     The cost of any capital improvements made or installed (a) to be in
compliance with any applicable government statutes, ordinances, regulations or
other requirements with which the Building or Project was not required to comply
as of the Commencement Date, and (b) for purposes of saving labor or otherwise
reducing applicable operating costs, in each case amortized on a level
amortization basis over the useful life of such improvements, as reasonably
determined by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item;
 
4.2.6.9    Costs in connection with managing, maintaining and operating any
parking areas (including parking garages) owned by the Landlord for use by
tenants of the Building and/or Project;
 
4.2.6.10    All taxes and assessments and governmental charges whether federal,
state, county or municipal and any other taxes and assessments attributable to
the Project and/or the Building or its operation, including without limitation
real property taxes and assessments and any tax or other levy, however
denominated, on or measured by the rental collected by the Landlord with respect
to the Building, or on Landlord’s business of leasing the Building, but
excluding federal and state taxes on income;
 
4.2.6.11    The cost of maintaining any transportation management program,
public transit system, vanpool, or other public or semi-public transportation
imposed upon Landlord’s ownership and operation of the Building or Project;
 
4.2.6.12    Cost of all accounting and other professional fees incurred in
connection with the operation of the Project and/or the Building;
 
4.2.6.13    A management fee, not to exceed three percent (3%) of the gross
receipts of the Building (excluding parking revenue), which may be payable to
the Landlord;
 
4.2.6.14    Cost of replacing lamps, bulbs, starters and ballasts used in the
Building or Project, other than specialty lighting or non-building standard
lighting, which cost may be billed directly to a tenant.
 
Operating Expenses shall not include the following: (i) depreciation on the
Building and/or Project; (ii) debt service; (iii) capital improvements, except
as otherwise provided in Section 4.2.6.8 above, (iv) rental under any ground or
underlying leases; (v) attorneys’ fees and expenses incurred in connection with
lease negotiations with prospective tenants, or default or enforcement
proceedings with respect to defaulting tenants, or financing, refinancing or
sale of the Building; (vi) the cost of tenant improvements; (vii) advertising
expenses in connection with leasing; (viii) real estate broker’s or other
leasing commissions; (ix) executives’ salaries above the grade of regional
manager (who is the direct supervisor of the building managers); (x) amounts
received by Landlord through proceeds of insurance to the extent the proceeds
are compensation for expenses which were previously included in Operating Costs
hereunder; (xi) except for insurance deductibles, cost of repair or replacements
incurred by reason of fire or other casualty or by the exercise of the right of
eminent domain; (xii) costs incurred in performing work or furnishing services
for individual tenants (including Tenant) for which such tenant pays Landlord
directly (as opposed to payment through Operating Expenses), to the extent that
such work or service is in excess of any work or service Landlord at its expense
is obligated to furnish to Tenant; (xiii) costs of performing work or furnishing
services to tenants other than Tenant at Landlord’s expense (i.e., without
reimbursement) to the extent that such work or service is in excess of any work
or services Landlord is obligated to furnish to Tenant at Landlord’s expense;
(xiv) all Operating Expenses for which Landlord has received reimbursement,
except



10



--------------------------------------------------------------------------------

by way of Basic Rent or Additional Rent; (xv) costs resulting from the
correction of any latent construction defects in all or any portion of the
Building, Project or Premises; (xvi) penalties due to any violation of law by
Landlord or other tenants; (xvii) damages incurred by Landlord for any default,
breach, claim, judgment or settlement; and (xviii) except as expressly allowed
under subsection 4.2.6.8 above, structural repairs or replacements.
 
4.2.7    Tenant shall have the right, upon fulfillment of the conditions set
forth below, to audit the Landlord’s books and records covering Operating
Expenses for the prior calendar year to verify the accuracy of the Landlord’s
determination of the Tenant’s Proportionate Share of such Operating Expenses.
The conditions which must be met before Tenant shall have the right to audit the
books and records of a particular calendar year are as follows:
 
4.2.7.1    Tenant must provide Landlord not less than thirty (30) days’ prior
written notice of the Tenant’s election to audit (the “Tenant’s Notice of
Audit”), together with the information concerning the auditor as outlined in
subsection 4.2.7.4 below, which Tenant’s Notice of Audit and information must be
delivered to Landlord within ninety (90) days after Tenant’s receipt of the
Landlord’s statement of actual Operating Expenses for a particular calendar
year.
 
4.2.7.2    Tenant’s audit must be undertaken and completed by Tenant or its
agents at reasonable times during Landlord’s normal business hours at the place
where the Landlord’s records are kept. Said audit must be completed within one
hundred eighty (180) days of Tenant’s receipt of the Landlord’s statement of
Operating Expenses for a particular calendar year.
 
4.2.7.3    Tenant shall not be entitled to conduct an audit if Tenant is in
default under this Lease beyond any applicable notice and cure period at the
time Tenant gives its Tenant’s Notice of Audit or at the time the Tenant or its
agent undertakes the audit.
 
4.2.7.4    At the time the Tenant delivers its Tenant’s Notice of Audit to
Landlord, the Tenant shall also provide evidence reasonably acceptable to the
Landlord that the audit will be a “fair and true audit.” For the purposes
hereof, the term “fair and true audit” shall mean that the review of the subject
books and records shall be undertaken and completed by the Tenant, its officers
or employees, or by an independent accounting firm being paid on an hourly basis
and that in no event will the party auditing the books (or that party’s employer
or principal) directly or indirectly base the compensation or fees for such
audit work upon a percentage of the savings found or the return due the Tenant
by reason of that audit.
 
4.2.7.5    The Tenant’s rights to audit the Landlord’s books and records shall
be strictly limited to the right set forth above and the Tenant shall have no
right to audit any of the Landlord’s books or records for any calendar year
before or after the Lease Term or for any calendar year other than the
immediately preceding calendar year as set forth above. Tenant shall promptly
pay the cost of such audit unless such audit determines that Landlord’s
statement of the actual Total Operating Expenses overstated the actual Total
Operating Expenses or Tenant’s Proportionate Share of Operating Expenses by more
than five percent (5%), in which case Landlord shall promptly reimburse Tenant
for the cost of such audit up to a maximum of $5,000 and shall promptly pay to
Tenant the amount of Tenant’s overpayment of Operating Expenses.
 
4.2.7.6    A true and correct copy of the audit shall be delivered to the
Landlord within fifteen (15) days of the completion of such audit if Tenant
requests a credit for overpayment. Any overpayment shown by such audit shall be
subject to the Landlord’s prompt verification and, upon such verification, shall
be given to Tenant as a credit against Operating Expenses next falling due or,
if after the expiration of the Term, shall be paid directly to Tenant. Any
dispute between Landlord and Tenant regarding the results of Tenant’s audit
shall be resolved as follows. First, representatives from each



11



--------------------------------------------------------------------------------

party shall meet in person within fourteen (14) days of a request for a meeting
by either party and shall attempt to resolve the dispute in good faith. If the
dispute is not resolved at such meeting, or if the meeting does not occur, then
it shall be resolved in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, with each party appointing one arbitrator and
those two arbitrators appointing a third (unless Landlord and Tenant agree on a
single arbitrator). Each party shall have all rights to call witnesses and all
rights to discovery afforded under the Federal Rules of Procedure; provided,
however, if the amount in dispute is less than $10,000, there shall be no
discovery. All arbitrators shall have at least 5 years of experience in
commercial real estate matters (but may be an attorney, accountant, business
person, broker, or any other person experienced in commercial real estate), but
in any event shall not have worked for either party in the previous five (5)
years. The party desiring to invoke arbitration shall give written notice to the
other specifying the name of the arbitrator they have selected. The other party
shall have ten (10) days from receipt of such notice to appoint their
arbitrator. The two arbitrators so appointed shall select a third arbitrator
within ten (10) days after the appointment of the second arbitrator. If the two
arbitrators are unable to agree on a third, either party may request the
Presiding Judge of the Superior Court for King County to appoint the same. The
arbitrators shall make every effort to render their decision promptly. All
arbitration proceedings shall take place in Seattle, Washington. The decision of
the arbitrators shall be binding and judgment upon the award may be entered in
any court having jurisdiction thereof subject, however, to the provisions of
Chapter 7.04 of the Revised Code of Washington.
 
Section 4.3     Rent.  The terms “Rent” and “Rental” as used in this Lease shall
mean all amounts to be paid hereunder by Tenant whether those sums are
designated as Basic Rent or Additional Rent and as adjusted by the terms of this
Lease. Failure by Tenant to pay any sum of Rent due under this Article 4 shall
entitle Landlord to pursue any or all remedies specified in this Lease as well
as remedies specified in RCW Chapter 59.12 or otherwise allowed by law.
 
Section 4.4    Place of Payment.  All Rent shall be paid to the Landlord on or
before the first day of each calendar month at the address to which notices to
Landlord are to be given. All Rental payments to be made hereunder, whether
Basic Rent, or Additional Rent or otherwise, are to be made without deduction,
setoff, prior notice or demand by Landlord.
 
ARTICLE 5.    SECURITY DEPOSIT AND PREPAID RENT
 
Section 5.1    Security Deposit.  On or before the date hereof, Tenant shall
deposit with Landlord a clean, irrevocable and unconditional letter of credit in
the form attached hereto as Exhibit E (“Letter of Credit”) issued by U.S. Bank,
or another national bank selected by Tenant and reasonably satisfactory to
Landlord (hereinafter referred to as the “Bank”), in favor of Landlord in the
initial amount of One Million Dollars ($1,000,000.00) as security for the
faithful performance and observance by Tenant of the terms, conditions and
provisions of this Lease, including without limitation the surrender of
possession of the Premises to Landlord as herein provided. The Letter of Credit
shall have a term which expires no sooner than the end of the Lease Term, or
Tenant may deliver a one (1) year unconditional and irrevocable Letter of Credit
which by its terms automatically, for the remainder of the Term, renews for
successive one (1) year periods unless the Bank provides no less than thirty
(30) days written notice to Landlord that such Letter of Credit shall not be
renewed, in which event Landlord shall have the right to draw down the entire
amount of the Letter of Credit unless Tenant substitutes, prior to the
expiration of such letter of Credit, a new Letter of Credit which meets the
requirements of this Paragraph 5. At the end of the sixtieth (60th) month of the
Lease Term, provided that Tenant has not, at any time prior, been in default
beyond any applicable notice and cure periods under the Lease, Tenant may reduce
the amount of the Letter of Credit to an amount equal to the Basic Rent due for



12



--------------------------------------------------------------------------------

the last month of the initial Lease Term, at which time the Letter of Credit
may, at Tenant’s option, be converted to cash. If Tenant defaults in respect of
any of the terms, conditions or provisions of this Lease including, but not
limited to, the payment of Rent, and Tenant fails to cure any such default after
any required notice and within any applicable cure period hereunder, Landlord
shall have the right to require the Bank to make payment to Landlord or its
designee such portion of the proceeds of the Letter of Credit as is required to
cure such default, which proceeds Landlord shall apply to cure such default;
provided, however, if Landlord applies any part of the proceeds of the Letter of
Credit or the cash amount deposited by Tenant, Tenant, within ten (10) business
days after demand, shall deposit with Landlord or its designee (or issue a new
letter of credit in the full original amount) the amount so applied so that
Landlord or its designee shall have the full deposit on hand at all times during
the Term of this Lease (and any extension). Tenant’s failure to do so within ten
(10) days of receipt of such demand shall constitute a breach of this Lease.
 
Landlord shall have all of the same rights with respect to any cash security as
Landlord has hereunder with respect to the Letter of Credit, and Tenant shall
have the same obligations with respect to the deposit of additional funds with
Landlord if Landlord applies all or any portion of such cash security as
provided in the previous subsection. Landlord shall not be required to deposit
such cash in a segregated, interest bearing account.
 
In the event of a sale or transfer of Landlord’s interest in the Building,
Landlord shall transfer or cause to be transferred either the cash or Letter of
Credit or any sums collected thereunder by Landlord, together with any other
sums then held by Landlord or its designee as such security, to the purchaser or
transferee, and provided that such transferee assumes by a written instrument
all of Landlord obligations under this Lease arising following the transfer
(including the obligation to return the cash or Letter of Credit security
deposit), Landlord shall be relieved and released of and from all liability with
respect to the cash or Letter of Credit. Landlord agrees to provide Tenant with
a copy of the written assumption agreement referenced in the preceding sentence.
Tenant further covenants that it shall not assign or encumber, or attempt to
assign or encumber, any part of such security and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance. Landlord shall not be required
to exhaust its remedies against Tenant before having recourse to the Letter of
Credit or such cash security held by Landlord. Recourse by Landlord to the
Letter of Credit or such security shall not affect any remedies of Landlord
which are provided in this Lease or which are available to Landlord in law or
equity, except that any proceeds of the Letter of Credit that are paid to
Landlord shall be credited against Tenant’s obligations under this Lease.
 
In the event that Tenant shall fully and faithfully comply with all of the
terms, provisions, covenants and conditions of this Lease, the Letter of Credit,
except as same may have been applied by Landlord in accordance with this Lease,
shall be returned to Tenant promptly after the expiration of this Lease.
 
ARTICLE 6.    TAXES
 
Section 6.1    Personal Property Taxes.  Tenant shall pay before delinquency all
license fees, public charges, property taxes and assessments on the furniture,
fixtures, equipment and other property of or being used by Tenant at any time
situated on or installed in the Premises.



13



--------------------------------------------------------------------------------

 
Section 6.2    Business Taxes.  Tenant shall pay before delinquency all taxes
and assessments or license fees levied, assessed or imposed by law or ordinance,
by reason of the use of the Premises for the specific purposes set forth in this
Lease.
 
ARTICLE 7.    MAINTENANCE, REPAIRS AND ALTERATIONS
 
Section 7.1    Landlord’s and Tenant’s Improvements.  Landlord and Tenant shall,
each at its own expense, complete and install in a good and workmanlike manner
within the Premises those items specified as the “Landlord’s Work” and “Tenant’s
Work”, respectively, on Exhibit C attached hereto.
 
Section 7.2    Services to Be Furnished by Landlord.  Subject to reimbursement
pursuant to Section 4.2 above, Landlord shall provide the following services
during standard hours of operation of the Building. These standard hours of
operation are 6 a.m. to 6 p.m., Monday through Friday, and 8 a.m. to 1 p.m., on
Saturdays.
 
7.2.1    Public utilities shall be caused to furnish the Premises with
electricity and water utilized in operating any and all facilities serving the
Premises;
 
7.2.2    Hot and cold water at those points of supply provided for general use
of other tenants in the Building, central heat and air conditioning sufficient
to maintain a temperature range in the Premises which is consistent with other
Class A office buildings in the central business district of Bellevue,
Washington, but this service at times during the weekdays at other than standard
hours of operation for the Project, on Saturday afternoons, Sundays and holidays
shall be furnished only upon request of Tenant, who shall bear the entire costs
thereof;
 
7.2.3    Routine maintenance, painting and electric lighting service for all
Common Areas and special service areas of the Building in the manner consistent
with other Class A office buildings in the central business district of
Bellevue, Washington and to the extent deemed by Landlord to be standard and
consistent with the operation and maintenance of the Building as a first-class
office building in downtown Bellevue;
 
7.2.4    Janitorial service on a five (5) day week basis, excluding Fridays,
Saturdays, and legal holidays, consistent with other Class A buildings in the
central business district of Bellevue, Washington;
 
7.2.5    Electricity for normal office equipment, such as personal computers,
laser printers, copiers, dictating machines and other equipment normally used in
business offices (up to 3.5 watts per rentable square foot of space in the
Premises) and for standard office lighting (up to 1.2 watts per rentable square
foot of space in the Premises), and otherwise in accordance with the Building
Standard Specifications attached hereto as Exhibit C-1. If any electrical
equipment installed in the Premises requires air conditioning capacity above
that provided by the building standard system, then the additional air
conditioning installation and corresponding operating costs will be the separate
obligation of the Tenant; and
 
7.2.6    Tenant acknowledges and agrees that, while Landlord may in its sole and
absolute discretion engage security personnel to patrol the Building or the
Project, Landlord is not providing any security services with respect to the
Premises and that Landlord shall not be liable to Tenant for, and



14



--------------------------------------------------------------------------------

Tenant waives any claim against Landlord with respect to, any loss by theft or
any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises, the Building or the Project except to the extent not
covered by Tenant’s insurance and caused by the acts or omissions of Landlord,
its employees, agents or contractors. Tenant hereby agrees to the exercise by
Landlord, within its reasonable discretion, of such security measures as, but
not limited to, the evacuation of the Premises, the Building or the Project for
cause, suspected cause or for drill purposes, the denial of any access to the
Premises, the Building or the Project and other similarly related actions that
it deems necessary to prevent any threat of property damage or bodily injury.
The exercise of such security measures by Landlord, and the resulting
interruption of service and cessation of Tenant’s business, if any, shall not be
deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, or any part thereof, or render Landlord liable to Tenant for any
resulting damages or relieve Tenant from Tenant’s obligations under this Lease.
 
If Tenant desires any of the aforementioned services in amounts in excess of the
limits set forth in this Section, then Tenant shall pay Landlord as Additional
Rent hereunder the cost of providing these additional services; provided,
however, with respect to HVAC services outside of the standard hours of
operation of the Building, after an initial grace period of five (5) hours per
week, Tenant shall pay Landlord for the actual cost plus reserves and/or
depreciation of providing HVAC services, including applicable electrical and
maintenance costs, however, this cost shall not exceed $7.00 per hour per zone
(unless the excess is the result of increases in utility rates). Failure by
Landlord to any extent to furnish any of the above services, or any cessation
thereof, resulting from causes beyond the control of Landlord, shall not render
Landlord liable in any respect for damages to either person or property, nor
shall that event be construed as an eviction of Tenant, nor result in an
abatement of Rent, nor relieve Tenant from any of Tenant’s obligations hereunder
(including, but not limited to, the payment of Rent). If any utilities or
services to the Premises are interrupted or discontinued due to a cause within
Landlord’s reasonable control, and Landlord fails to cure such interruption or
discontinuance within three (3) consecutive business days, then Rent hereunder
shall thereafter be abated until such time as such utilities or services are
restored. Such abatement of Rent shall be Tenant’s sole recourse in the event of
a discontinuance or interruption of services or utilities required to be
provided by Landlord hereunder. Should any of the equipment or machinery
utilized in supplying the services listed herein for any cause cease to function
properly, Landlord shall use reasonable diligence to repair that equipment or
machinery promptly.
 
Section 7.3    Tenant’s Maintenance and Repairs.  Tenant shall be obligated to
maintain and to make all repairs, replacements or additions of any kind
whatsoever to all personal property located within the Premises and to all trade
fixtures, furnishings and carpet located within the Premises. Tenant also shall
be responsible for maintaining and replacing all specialty lamps, bulbs,
starters and ballasts, and for all non-structural repairs, maintenance, and
replacements related to the decks attached to the Premises and which serve
exclusively the Premises. If a cooling system is installed which serves
exclusively the Premises or any portion thereof, such system shall be
maintained, repaired and replaced by Tenant at Tenant’s expense and Tenant shall
contract with a contractor approved by Landlord for the annual maintenance of
such system and provide proof of such maintenance to Landlord upon Landlord’s
request.
 
Section 7.4    Tenant’s Alterations.  Subject to Landlord’s prior written
approval, Tenant may make, at its expense, additional improvements or
alterations to the Premises, which it may deem necessary or desirable
(“Alterations”). Provided that Tenant provides Landlord with notice prior to
commencing such alterations and, provided further, that Tenant provides Landlord
with as-built plans following completion of such alterations, Tenant shall have
the right to make non-structural alterations that cost less than $25,000.00 as
to each such alteration without Landlord’s prior written approval. Landlord’s
approval to any Alterations shall not be unreasonably withheld. Any Alterations
by Tenant shall be done at Tenant’s sole cost and expense and in compliance with
all applicable laws, rules, and regulations (including, without limitation, the
Americans with Disabilities Act of 1990 (the “ADA”) and



15



--------------------------------------------------------------------------------

Landlord’s reasonable construction rules and regulations) and in conformity with
plans and specifications approved by Landlord. Landlord shall have the right, in
Landlord’s sole discretion, to contract directly with Landlord’s contractor for
the installation of the Alterations. If Landlord contracts directly for the
installation of the Alterations, (1) Tenant shall reimburse Landlord for the
costs of installation, as Additional Rent, within ten (10) days of Tenant’s
receipt of an invoice for such costs and/or, at Landlord’s election, Tenant
shall deposit with Landlord prior to the commencement of installation of the
Alterations up to 100% of the estimated costs of installation, which Landlord
shall apply toward such costs upon completion of the Alterations, (2) Tenant
shall pay Landlord a construction management fee equal to two percent (2%) of
the total cost of designing and installing the Alterations, inclusive of taxes,
permit fees, design fees, and construction fees, and (3) Landlord shall obtain
at least three bids for each subcontractor and supplier and Tenant may choose
from such bids. If Landlord does not elect to contract directly for the
installation of the Alterations, such Alterations shall be performed by a
licensed contractor approved by Landlord; provided, however, such approval shall
not be unreasonably withheld. Landlord’s consent to any Alterations, or
Landlord’s approval of plans and specifications for such Alterations shall
create no responsibility or liability on the part of Landlord for their
completeness, design sufficiency, or compliance with all laws, rules, and
regulations (including, without limitation, the ADA). All work performed shall
be done in a workmanlike manner and with materials of the quality and appearance
as exist throughout the Building. Any Alterations made by Tenant shall remain on
and be surrendered with the Premises on expiration of the Lease Term or sooner
termination of this Lease, except that Landlord may elect at the time Landlord
gives its approval to require Tenant to remove the Alterations that are covered
by such approval and Landlord may elect at the expiration of the Lease Term to
require Tenant to remove any Alterations that did not require Landlord’s
approval, and, if Landlord so elects, Tenant, at its cost, shall remove such
Alterations and restore any damage resulting from such removal (including
restoration of any modifications made to the Building shell) on or before the
last day of the Lease Term, or within thirty (30) days after sooner termination
of this Lease. Within thirty (30) calendar days following the completion of any
Alterations, Tenant shall cause to be prepared and delivered to Landlord, at
Tenant’s expense, updated “as-built” drawings showing the Premises with the new
Alterations.
 
Section 7.5    Liens.    Tenant shall keep the Premises and the Building free
from any liens arising out of any work performed, material furnished, or
obligations incurred by Tenant. Tenant shall have the right to contest the
correctness or validity of any such lien if, promptly after Landlord’s request
to do so, Tenant procures and records a lien release bond issued by a
responsible corporate surety in an amount sufficient to satisfy statutory
requirements therefor in the State of Washington.
 
ARTICLE 8.    INSURANCE
 
Section 8.1    Use; Rate.    If Tenant’s use of the Premises causes an increase
in the insurance rates paid by Landlord on policies of liability or casualty
insurance maintained with respect to the Building and/or Project, then Tenant
shall pay the amount of such increase directly attributable to such use. In no
event shall Tenant carry on any activities in the Premises, Building or Project
which would invalidate any insurance coverage maintained by Landlord.
 
Section 8.2    Liability Insurance.    Tenant shall during the Lease Term, at
its sole expense, maintain in full force a policy or policies of commercial
general liability insurance issued by one or more insurance carriers, insuring
against liability for injury to or death of persons and loss of or damage to
property occurring in or on the Premises and any portion of the Common Area
which is subject to Tenant’s exclusive control. Said liability insurance shall
be in an amount not less than Two Million



16



--------------------------------------------------------------------------------

Dollars ($2,000,000.00) combined single limit for bodily and personal injury and
property damage per occurrence and not less than Three Million Dollars
($3,000,000.00) in the aggregate.
 
Section 8.3    Worker’s Compensation Insurance.  Tenant shall at all times
maintain Worker’s Compensation Insurance in compliance with Washington law.
 
Section 8.4    Casualty Insurance.  Landlord shall pay for and maintain in full
force and effect during the Term of this Lease a policy of property insurance
covering the Building and Project in an amount equal to the full replacement
value of the Building and Project. Tenant shall pay for and shall maintain in
full force and effect during the Term of this Lease a standard form policy or
policies of property and all-risk coverage with an extended coverage endorsement
covering all interior glass, whether plate or otherwise, trade fixtures,
equipment, and other personal property located in the Premises and used by
Tenant in connection with its business.
 
Section 8.5    Compliance With Regulations.  Landlord will provide the Building
standard fire and life safety systems for the Building in accordance with the
Building Standard Specifications attached hereto as Exhibit C-1. Except for
items provided by Landlord, Tenant shall, at its own expense, comply with all
requirements, including installation of fire extinguishers, or automatic dry
chemical extinguishing systems, required by Tenant’s insurance carrier,
necessary for the maintenance of reasonable fire and extended insurance for the
Premises.
 
Section 8.6    Waiver of Subrogation  Landlord and Tenant release each other,
and their respective shareholders, directors, officers, partners, members,
managers, employees, and agents from, and waive their entire claim of recovery
for, any claims for damage to the Premises, Building, and the Project and to
Tenant’s alterations, trade fixtures and personal property that are caused by or
result from fire, lightening or any other perils normally covered by the types
of insurance Landlord and Tenant are required to carry under this Lease whether
or not such loss or damage is due to the negligence of Landlord, or its
shareholders, directors, officers, partners, members, managers, employees, and
agents, or of Tenant, or its shareholders, directors, officers, partners,
members, managers, employees, and agents. Landlord and Tenant shall cause each
insurance policy obtained by it to provide that the insurance company waives all
right of recovery by way of subrogation against either party in connection with
any damage covered by such insurance policy.
 
Section 8.7    General Requirements.
 
8.7.1    All policies of insurance required to be carried hereunder by Landlord
or Tenant shall be written by companies licensed to do business in Washington
and which have a rating of not less than A:X or better in the most recent
edition of “Best’s Key Rating Guide”. Tenant shall, when requested by Landlord,
furnish Landlord with a certificate evidencing insurance required to be
maintained by Tenant pursuant to this Article 8 and shall satisfy Landlord that
each such policy is in full force and effect.
 
8.7.2    The commercial general liability insurance required to be carried under
Section 8.2 above shall be primary and non-contributing with the insurance
carried by Landlord.
 
8.7.3    Each policy required under Sections 8.2 and 8.4 shall expressly
include, severally and not collectively, as named or additionally named insured
thereunder, the Landlord, Landlord’s property manager and Landlord’s lender, if
any, hereinafter called “Additional Insured,” as their respective interests may
appear.



17



--------------------------------------------------------------------------------

 
8.7.4    All insurance policies maintained by Tenant shall not be subject to
cancellation in coverage except upon at least thirty (30) days’ prior written
notice to Landlord. The policies of insurance or duly executed Accord Form 27,
Evidence of Property Insurance Forms evidencing such policies, together with
satisfactory evidence of the payment of premiums thereon, shall be deposited
with Landlord on the Lease Commencement Date and not less than thirty (30) days
prior to the expiration of the term of such coverage.
 
8.7.5    If the Tenant fails to procure and maintain insurance as required by
this Article 8, the Landlord may obtain such insurance and keep it in effect,
and the Tenant shall pay to Landlord the premium cost thereof, upon demand and
as Additional Rent, with interest as provided in Section 21.7 below from the
date of payment by the Landlord to the date of repayment by the Tenant.
 
8.7.6    The limits of any insurance maintained by Tenant pursuant to this
Article 8 shall in no way limit the liability of Tenant under this Lease.
 
Section 8.8    Blanket Insurance.  Either Landlord or Tenant may fulfill its
insurance obligations hereunder by maintaining a so-called “blanket” policy or
policies of insurance in a form that provides by specific endorsement coverage
not less than that which is required hereunder for the particular property or
interest referred to herein; provided, however, that the coverage required by
this Article 8 will not be reduced or diminished by reason of use of such
blanket policy of insurance.
 
ARTICLE 9.    DESTRUCTION AND CONDEMNATION
 
Section 9.1    Total or Partial Destruction.
 
9.1.1    In the event the Building and/or the Premises is damaged by fire or
other perils covered by Landlord’s insurance, Landlord shall:
 
9.1.1.1    In the event of total destruction, at Landlord’s option, as soon as
reasonably possible thereafter, commence repair, reconstruction and restoration
of the Building and/or the Premises and prosecute the same diligently to
completion, in which event this Lease shall remain in full force and effect; or
within sixty (60) days after the discovery of such damage, elect not to so
repair, reconstruct or restore the Building and/or the Premises, in which event
this Lease shall terminate. In either event, Landlord shall give Tenant written
notice of its intention within said sixty (60) day period. In the event Landlord
elects not to restore the Building, and/or the Premises, this Lease shall be
deemed to have terminated as of the date of the discovery of such total
destruction.
 
9.1.1.2    In the event of partial destruction of the Building and/or the
Premises, to an extent not exceeding twenty-five percent (25%) of the full
insurable value thereof, and if the damage thereto is such that the Building
and/or the Premises may be repaired, reconstructed or restored within a period
of one hundred eighty (180) days after the date on which Landlord obtains all
permits necessary for such restoration, and if Landlord will receive insurance
proceeds sufficient to cover the cost of such repairs (except for the amount of
any applicable deductible), then Landlord shall commence and proceed diligently
with the work of repair, reconstruction and restoration and this Lease shall
continue in full force and effect. If the cost of such work of repair,
reconstruction and restoration exceeds twenty-five percent (25%) of the full
insurable value thereof, or such work of repair, reconstruction and restoration
shall require a period longer than one hundred eighty (180) days after the



18



--------------------------------------------------------------------------------

date on which Landlord obtains all permits necessary for such restoration, or if
said insurance proceeds will not be sufficient to cover the cost of such repairs
(except for the amount of any applicable deductible), then Landlord either may
elect to so repair, reconstruct or restore and the Lease shall continue in full
force and effect or Landlord may elect not to repair, reconstruct or restore and
the Lease shall then terminate. Under any of the conditions of this Section
9.1.1.2, Landlord shall give written notice to Tenant of its intention within
sixty (60) days after Landlord’s discovery of such partial destruction. In the
event Landlord elects not to restore the Building and/or the Premises, this
Lease shall be deemed to have terminated as of the date possession of the
Premises is surrendered to Landlord.
 
9.1.2    Upon any termination of this Lease under any of the provisions of this
Section 9.1, the parties shall be released without further obligation to the
other from the date possession of the Premises is surrendered to Landlord except
for items which have therefore accrued and are then unpaid.
 
9.1.3    In the event of repair, reconstruction and restoration by Landlord as
herein provided, the Rent payable under this Lease shall be abated during the
period from the date of such casualty to the date of completion of such repair,
reconstruction or restoration by an amount that is in the same ratio to the Rent
as the total number of square feet of the Premises that are so damaged or
destroyed bears to the total number of square feet in the Premises. Tenant shall
not be entitled to any compensation or damages for loss of the use of the whole
or any part of the Premises and/or any inconvenience or annoyance occasioned by
such damage, repair, reconstruction or restoration. Tenant shall not be released
from any of its obligations under this Lease except to the extent and upon the
conditions expressly stated in this Section 9.1. Notwithstanding anything to the
contrary contained in this Article 9, if Landlord does not complete the repair
or restoration of the Premises within one (1) year of the date of such damage or
destruction, then Tenant may elect to terminate this Lease by giving Landlord
notice to such effect at any time after the end of such one (1) year period and
prior to Tenant’s re-occupancy of the Premises.
 
9.1.4    If the damage to the Building and/or Premises is due to any cause other
than fire or other peril covered by Landlord’s property insurance, then Landlord
may elect to terminate this Lease by giving Tenant notice to such effect within
sixty (60) days after the date of such damage.
 
9.1.5    If Landlord is obligated to or elects to repair or restore as herein
provided, Landlord shall be obligated to make repair or restoration only of
those portions of the Building and the Premises which were originally provided
at Landlord’s expense, and the repair and restoration of items not provided at
Landlord’s expense shall be the obligation of Tenant.
 
9.1.6    Notwithstanding anything to the contrary contained in this Article 9,
either Landlord or Tenant may terminate the Lease if the Premises are materially
damaged or destroyed during the last one (1) year of the Term of this Lease or
any extension hereof.
 
9.1.7    Landlord and Tenant hereby waive the provisions of any statutes or
court decisions which relate to the abatement or termination of leases when
leased property is damaged or destroyed and agree that such event shall be
exclusively governed by the terms of this Lease.
 
Section 9.2    Condemnation.  If the whole of the Building or the Premises, or
such portion thereof as shall be required for its reasonable use, shall be taken
by virtue of any condemnation or eminent domain proceeding, this Lease shall
automatically terminate as of the date of the condemnation, or as of the date
possession is taken by the condemning authority, whichever is later. Current
Rent shall be apportioned as of the date of the termination. In case of a taking
of a part of the Premises or a part of the Building not required for the
reasonable use of the Premises, then this Lease shall continue in full force and
effect and the Rental shall be equitably reduced based upon the proportion by
which the



19



--------------------------------------------------------------------------------

Rentable Area of the Premises is reduced. This Rent reduction shall be effective
on the date of the partial taking. The entire award for the Building, the
Project and the Premises shall belong to and be paid to Landlord, Tenant hereby
assigning to Landlord Tenant’s interest therein, if any, provided, however, that
Tenant shall have the right to claim and recover from the condemnor compensation
for the loss of any alterations made by Tenant, Tenant’s trade fixtures,
Tenant’s personal property, Tenant’s moving expenses and business interruption.
 
Section 9.3    Sale Under Threat of Condemnation.    A sale by Landlord to any
authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed to
be a taking under the power of eminent domain for all purposes under this
Article 9.
 
ARTICLE 10.    INDEMNITY AND WAIVER
 
Section 10.1    Indemnity.
 
10.1.1    Tenant shall defend, indemnify, and hold Landlord harmless against any
and all claims, costs, and liabilities, including reasonable attorneys’ fees and
costs (including costs and fees associated with any lawsuit or appeal), arising
by reason of (1) any injury or claim of injury to person or property, caused by
the acts or omissions of Tenant, its employees, agents, or contractors, or (2)
Tenant’s failure to comply with the terms of this Lease. Landlord shall defend,
indemnify, and hold Tenant harmless against any and all claims, costs, and
liabilities, including reasonable attorneys’ fees and costs (including costs and
fees associated with any lawsuit or appeal), arising by reason of (1) any injury
or claim of injury to person or property, caused by the acts or omissions of
Landlord, its employees, agents, or contractors, or (2) Landlord’s failure to
comply with the terms of this Lease.
 
10.1.2    In the event of concurrent negligence of Tenant, its employees,
agents, or contractors, on the one hand, and of Landlord, its agents, employees,
or contractors on the other hand, which concurrent negligence results in injury
or damage to persons or property occurring in, on or about the Building, Project
and/or Premises, either party’s obligation to indemnify the other party as set
forth in Section 10.1.1 shall be limited to the extent of the negligence of the
indemnifying party, or its employees, agents, or contractors, including the
indemnifying party’s proportional share of costs and attorneys’ fees incurred in
connection with any claims, actions or proceedings brought with respect to such
injury or damage.
 
10.1.3    The indemnification obligations contained in this Article 10 shall not
be limited by any worker’s compensation, benefit or disability laws, and each
indemnifying party hereby waives (solely for the benefit of the indemnified
party) any immunity that said indemnifying party may have under the Industrial
Insurance Act, Title 51 RCW and similar worker’s compensation, benefit or
disability laws.
 
10.1.4    LANDLORD AND TENANT ACKNOWLEDGE BY THEIR EXECUTION OF THIS LEASE THAT
EACH OF THE INDEMNIFICATION PROVISIONS OF THIS LEASE (SPECIFICALLY INCLUDING BUT
NOT LIMITED TO THOSE RELATING TO WORKER’S COMPENSATION BENEFITS AND LAWS) WERE
SPECIFICALLY NEGOTIATED AND AGREED TO BY LANDLORD AND TENANT.



20



--------------------------------------------------------------------------------

 
Section 10.2    Waiver.    All property kept, stored or maintained on the
Premises shall be so kept, stored or maintained at the sole risk of Tenant.
Except in the case of damage to persons or property caused by Landlord’s acts or
omissions which, in the case of property damage, is not covered by Tenant’s
insurance, Landlord shall not be liable, and Tenant waives all claims against
Landlord, for damages to persons or property sustained by Tenant or by any other
person or firm resulting from the Project or Building or by reason of the
Premises or any equipment located therein becoming out of repair, or through the
acts or omissions of any other persons present in the Building or Project
(including the Common Areas) or renting or occupying any part of the Building or
Project (including the Common Areas), or for loss or damage resulting to Tenant
or its property from burst, stopped or leaking sewers, pipes, conduits, or
plumbing fixtures, or for interruption of any utility services, or from any
failure of or defect in any electric line, circuit, or facility, or any other
type of improvement or service on or furnished to the Premises or the Common
Areas or resulting from any accident in, on, or about the Premises or the Common
Areas.
 
ARTICLE 11.    DELAYS
 
Section 11.1    Delays.    If either party is delayed in the performance of any
covenant of this Lease because of any of the following causes (referred to as
“Force Majeure”): acts of the other party, action of the elements, war, riot,
acts of terrorism, labor disputes, inability to procure or general shortage of
labor or materials in the normal channels of trade, delay in transportation,
delay in inspections, government actions, or any other cause beyond the
reasonable control of the party so obligated, whether similar or dissimilar to
the foregoing, financial inability excepted, then that performance shall be
excused for the period of the delay but, except as expressly provided in this
Lease, shall not affect Tenant’s obligation to pay Rent.
 
ARTICLE 12.    ASSIGNMENT, SUBLEASE AND SUCCESSION
 
Section 12.1    Consent Required.    Tenant shall neither assign this Lease or
any interest herein, nor sublet, license, grant any concession, or otherwise
give permission to anyone other than Tenant to use or occupy all or any part of
the Premises without the prior written consent of Landlord, which consent shall
not be unreasonably withheld or delayed provided that (i) Tenant is not then in
default under this Lease beyond any applicable cure period, and (ii) Tenant is
not currently subleasing the same portion of Premises, it being understood that
sub-subleasing of this Lease shall be prohibited (provided it shall not be a
breach of this provision if a subtenant enters into a sublease in violation of
their sublease agreement with Tenant so long as, upon Landlord’s request, Tenant
pursues it’s remedies against such subtenant).
 
When Tenant requests Landlord’s consent to such assignment or subletting, it
shall notify Landlord in writing of the name and address of the proposed
assignee or subtenant and the nature and character of the business of the
proposed assignee or subtenant and shall provide current and prior financial
statements for the proposed assignee or subtenant, which financial statements
shall be audited to the extent available and shall in any event be prepared in
accordance with generally accepted accounting principles. Tenant shall also
provide Landlord with a copy of the proposed sublease or assignment agreement,
including all material terms and conditions thereof. Landlord shall have the
option, to be exercised within thirty (30) days of receipt of the foregoing, to
(1) recapture the Premises in accordance with subsection 12.4 below, (2) consent
to the proposed assignment or sublease, or (3) refuse its consent to the
proposed assignment or sublease. In any event, Landlord may withhold its consent
to any



21



--------------------------------------------------------------------------------

assignment or sublease, if (i) the actual use proposed to be conducted in the
Premises or portion thereof is for a childcare provider, food service provider,
conference center, or fitness center, or if such use is for any space in the
Project other than the Premises or the Option Space, it conflicts with the
provisions of any other lease which restricts the use to which any such space in
the Building or the Project may be put, (ii) the proposed sublessee or assignee,
or any person or entity which directly or indirectly, controls, is controlled
by, or is under common control with, the proposed sublessee or assignee, either
(x) occupies space in the Project at the time of the request for consent, or (y)
is negotiating with Landlord to lease space in the Project (as evidence by a
written proposal).
 
Section 12.2    General Conditions.    If Landlord approves an assignment or
subletting as herein provided, Tenant shall pay to Landlord, as Additional Rent,
seventy-five percent (75%) of the excess, if any, of (1) the consideration
(including rent and any additional rent) payable by the assignee or sublessee to
Tenant, without deduction of any costs incurred in connection with such
assignment or subletting including, without limitation, leasing commissions,
tenant improvement costs, or attorneys fees, if any, incurred by Tenant in
connection with such assignment or sublease regardless of whether or not Tenant
ever occupied the Premises prior to such assignment or sublease; minus (2) Base
Rent plus Additional Rent allocable to that part of the Premises affected by
such assignment or sublease pursuant to the provisions of this Lease. If such
consideration is received by Tenant in one or more lump sums, Landlord may elect
to require Tenant to pay such consideration to Landlord in equal monthly
installments over the term of the sublease or assignment, as the case may be.
The assignment or sublease agreement, as the case may be, after approval by
Landlord, shall not be amended or terminated without Landlord’s prior written
consent. In the event of any assignment or sublease, Tenant shall remain
primarily liable on its covenants hereunder unless released in writing by
Landlord. In the event of any assignment or sublease, the assignee or sublessee
shall agree in writing to perform and be bound by all of the covenants of this
Lease required to be performed by Tenant. Within ten (10) days after Landlord’s
request, Tenant shall pay Landlord a reasonable fee for each assignment or
sublease it is requested to approve based on Landlord’s actual time spent
reviewing the proposed assignment or sublease (whether or not an assignment or
sublease is actually consummated) together with reasonable third party fees
(including, without limitation, the fees of Landlord’s counsel, architect, and
other consultants), incurred in connection with Landlord’s review and processing
of documents regarding any proposed assignment or sublease.
 
Section 12.3    Succession.    Subject to any limitations on assignment and
subletting set forth herein, all the terms and provisions of this Lease shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.
 
Section 12.4    Right of Recapture.    Notwithstanding any provisions of this
Article 12 to the contrary, after the Landlord receives a request from Tenant to
consent to either an assignment or sublease of all or any portion of the
Premises, Landlord shall have the option, to be exercised by written notice
within thirty (30) days after the receipt of such request, to terminate this
Lease and the Term hereof with respect to the portion of the Premises being
subleased or assigned on a date specified in Landlord’s termination notice
provided, however, such date, at Landlord’s option, shall either be (i) not less
than ninety (90) days following Landlord’s notice to the Tenant, or (ii) the
proposed effective date of the sublease or assignment. If the Landlord elects to
terminate this Lease as aforesaid, the Tenant shall have the right, to be
exercised by written notice to the Landlord within ten (10) days after receipt
of such notice of termination, to withdraw the request for consent to the
proposed assignment or sublease, in which case the Tenant shall not proceed with
such assignment or sublease, the notice of termination shall be null and void
and this Lease shall continue in full force and effect in accordance with its
terms.



22



--------------------------------------------------------------------------------

 
Section 12.5    Permitted Transferees.    Notwithstanding anything contained in
this Section or this Lease to the contrary, Landlord hereby consents to an
assignment of this Lease or a subletting of all or part of the Premises to (a)
any entity which controls, is controlled by, or is under common control with,
Tenant, (b) to any corporation or other entity in whom or with which Tenant may
be merged or consolidated, (c) to any entity to whom Tenant sells all or
substantially all of its assets, or (d) to any entity resulting from the
conversion, merger or consolidation of Tenant into a limited liability company
or limited liability partnership (each of the entities referred to in clauses
(a) through (d) of this Section 12.5 is a “Permitted Assignee”), provided that,
in all of the above instances, (i) such entity expressly assumes all of Tenant’s
obligations hereunder, (B) Tenant shall remain liable under this Lease, (C) the
use of the Premises by the Permitted Assignee shall be substantially the same as
the use of the Premises by Tenant immediately prior to such assignment or
subletting, and (D) Landlord shall receive a copy of the executed transfer
document promptly after execution.
 
ARTICLE 13.    SURRENDER OF POSSESSION
 
Section 13.1    Surrender.    At the expiration of the Lease created hereunder,
whether by lapse of time or otherwise, Tenant shall surrender the Premises to
Landlord.
 
Section 13.2    Condition at Time of Surrender.    Furnishings, trade fixtures
and equipment including but not limited to voice and data cabling and other
telecommunications equipment installed by Tenant shall be the property of
Tenant. Upon termination of this Lease, Tenant shall remove any such property.
Tenant shall repair or reimburse Landlord for the cost of repairing any damage
to the Premises and/or Common Areas resulting from the installation or removal
of Tenant’s property, and Tenant shall deliver the Premises to Landlord in clean
and good condition, except for reasonable wear and tear.
 
ARTICLE 14.    HOLDING OVER
 
Section 14.1    Holding Over.    This Lease shall terminate without further
notice at the expiration of the Lease Term. Any holding over by Tenant without
the express written consent of Landlord shall not constitute the renewal or
extension of this Lease or give Tenant any rights in or to the Premises. In the
event of such a holding over by Tenant without the express written consent of
Landlord, the monthly Rent payments to be paid by Tenant shall be subject to
increase in an amount equal to one hundred fifty percent (150%) of the Basic
Rent last due for the first thirty (30) days of the holdover and two hundred
percent (200%) of the Basic Rent last due in this Lease for the balance of the
holdover, plus Additional Rent; provided, however, no payment of such increased
Rental by Tenant shall be deemed to extend or renew the Term of this Lease, and
such Rental payments shall be fixed by Landlord only to establish the amount of
liability for payment of Rent on the part of Tenant during such period of
holding over. In the event Landlord shall give its express written consent to
Tenant to occupy the Premises beyond the expiration of the Term, that occupancy
shall be construed to be a month-to-month tenancy upon all the same terms and
conditions as set forth herein provided that the Rent charged during any period
of holding over shall be an amount equal to one hundred twenty-five percent
(125%) of the fair market rental value for the Premises as reasonably determined
by Landlord.



23



--------------------------------------------------------------------------------

 
ARTICLE 15.    ENTRY BY LANDLORD
 
Section 15.1    Entry by Landlord.    Landlord reserves, and shall at any and
all times have, the right to enter the Premises during business hours to inspect
the same, to show the Premises to prospective purchasers at any time during the
Lease Term or lessees at any time during the last two hundred seventy (270) days
of the Lease Term, to post notices of non-responsibility, to repair the Premises
and any portion of the Building that Landlord may deem necessary or desirable,
without abatement of Rent, and may for that purpose erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed; provided, that the entrance to the Premises shall not be blocked
unreasonably thereby and, provided, further that the business of the Tenant
shall not be interfered with unreasonably. In exercising its right of entry into
the Premises, Landlord shall comply with such reasonable measures as may be
required by Tenant in order to preserve the security of the Premises and the
confidentiality of Tenant’s business information, trade secrets, and business
operations. Tenant hereby waives any claim for damages, injury or inconvenience
to or interference with Tenant’s business, any loss of occupancy or quiet
enjoyment of the Premises, and any other loss occasioned by Landlord’s exercise
of its rights pursuant to this Section 15.1, except and to the extent any such
damage, injury or interference results from the acts or omissions of Landlord,
its employees, agents or contractors. Landlord shall at all times have and
retain a key with which to unlock all of the doors in, upon and about the
Premises, excluding Tenant’s vaults, safes and files, and Landlord shall have
the right to use any and all means which Landlord may deem proper to open the
doors to or in the Premises in an emergency, in order to obtain entry to the
Premises without liability to Tenant. Any entry to the Premises obtained by
Landlord by any of these means, or otherwise, shall not under any circumstances
be construed or deemed to be a forcible or unlawful entry into, or a detainer
of, the Premises, or an eviction of Tenant from the Premises or any portion
thereof.
 
Section 15.2    Failure to Surrender.    If Tenant fails to surrender the
Premises upon the expiration or termination of this Lease, Tenant shall
indemnify and hold Landlord harmless from loss and liability resulting from that
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant.
 
ARTICLE 16.    SUBORDINATION
 
Section 16.1    Lease Subordinate To Mortgages.    Landlord represents that
there are no existing mortgages or deeds of trust affecting the property on
which the Building is located. This Lease shall automatically be subordinate to
any mortgages or deeds of trust hereafter affecting the Project, the Building
and/or the Premises, and to all renewals, modifications, consolidations,
replacements or extensions thereof. This provision shall be self-operative and
no further instrument of subordination shall be required by any existing or
first mortgagee or beneficiary of a deed of trust; provided, however, that
Tenant shall have the continued enjoyment of the Premises free from any
disturbance or interruption by any existing or first mortgagee or beneficiary of
a deed of trust, or any purchaser at a foreclosure or private sale of the
Project as a result of Landlord’s default under a mortgage or deed of trust, so
long as Tenant is not then in default under the terms and conditions of this
Lease. In the event of the foreclosure of a deed of trust or mortgage affecting
the Project, judicially or nonjudicially, or if title to the Project is conveyed
by deed in lieu of foreclosure, Tenant agrees to attorn to and accept the
purchaser(s) at the



24



--------------------------------------------------------------------------------

foreclosure sale(s) conducted pursuant to the deed of trust or mortgage or the
grantee(s) in such deed(s) in lieu of foreclosure and his or its (or their)
heirs, legal representatives, successors and assigns as Landlord under this
Lease for the balance then remaining of the term hereof, subject to all terms
and conditions of this Lease.
 
Section 16.2    Estoppel Certificates.    Tenant shall, within ten (10) days of
presentation, acknowledge and deliver to Landlord any subordination or
non-disturbance agreement or other instrument that Landlord may require to carry
out the provisions of this Article. Either party shall, within ten (10) days of
presentation, acknowledge and deliver to the other party any estoppel
certificate requested by the other party from time to time certifying, if such
be true, that Tenant is in occupancy, that this Lease is unmodified and in full
force and effect, or if there have been modifications, that the Lease as
modified is in full force and effect, and stating the modifications and the
dates to which the Rent and other charges shall have been paid, and that there
are no Rental offsets or claims. If either party shall fail to provide such
certificate within twenty (20) days of receipt by such party of a written
request by the other party as herein provided, such failure shall constitute a
default under this Lease. Tenant shall not condition or delay its delivery of
any agreement requested by Landlord under this Section 16 on any modifications
to the Lease or any other concessions by the Landlord. Acceptable forms of
estoppel certificate and subordination agreement are attached as Exhibits F and
G.
 
ARTICLE 17.    DEFAULT AND REMEDY
 
Section 17.1    Events of Tenant’s Default.    The occurrence of any one or more
of the following events shall constitute a material default in breach of this
Lease by Tenant:
 
        17.1.1    Intentionally deleted;
 
        17.1.2    Failure by Tenant to make any payment required as and when
due, where that failure shall continue for a period of three (3) business days
after notice of such failure is given by Landlord to Tenant;
 
        17.1.3    Failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease, other than making any payment when due,
where that failure shall continue for a period of thirty (30) calendar days
after Landlord gives written notice to Tenant of that failure, or if such
failure is not reasonably capable of being cured within such thirty (30) day
period, Tenant shall not be in default unless Tenant fails to commence the cure
within such thirty (30) day period and/or to diligently pursue the cure to
completion.
 
        17.1.4    Making by Tenant of any general assignment or general
arrangement for the benefit of creditors; the filing by or against Tenant of a
petition in bankruptcy, including reorganization or arrangement, unless, in the
case of a petition filed against Tenant, the petition is dismissed within sixty
(60) calendar days; or the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises, or
of Tenant’s interest in this Lease.
 
Section 17.2    Remedies.    In the event of any breach or default by Tenant
under the terms or provisions of this Lease, Landlord, in addition to any other
rights or remedies that it may have, shall have the immediate right of reentry.
Should Landlord elect to reenter or take possession of the Premises, it may
either terminate this Lease, or from time to time, without terminating this
Lease, relet the Premises or any part thereof for the account and in the name of
the Tenant or otherwise, for any term or terms and conditions as Landlord in its
sole discretion may deem advisable, with the right to complete construction



25



--------------------------------------------------------------------------------

of or make alterations and repairs to the Premises and/or improvements installed
by Tenant. Tenant shall pay to Landlord in the event of reletting, as soon as
ascertained, the costs and expenses incurred by Landlord in the reletting,
completion of construction, or in making any alterations and repairs. Rentals
received by Landlord from any reletting shall be applied: first, to the payment
of any indebtedness, other than Rent, due hereunder from Tenant to Landlord;
second, to the payment of Rent due and unpaid hereunder and to any other
payments required to be made by the Tenant hereunder; and the residue, if any,
shall be held by Landlord as payment of future Rent or damages in the event of
termination as the same may become due and payable hereunder; and the balance,
if any, at the end of the Term of this Lease shall be paid to Tenant. Should
rental received from time to time from the reletting during any month be a
lesser Rental than herein agreed to by Tenant, the Tenant shall pay the
deficiency to Landlord. The Tenant shall pay the deficiency each month as the
amount thereof is ascertained by the Landlord. Notwithstanding the foregoing,
Landlord shall also have the right upon Tenant’s default to terminate this
Lease, accelerate all Rental payments due under this Lease for the remaining
Term hereof, or if Tenant has been granted an option to extend and that option
has been exercised, for the remainder of the option term, and shall be entitled
to recover from Tenant the total amount of unpaid Rent together with all past
due Rent and any other payment due hereunder, less the amount which is
established to be the reasonable rental value of the Premises for the remaining
Term, after taking into consideration normal duration of vacancy periods, tenant
improvement costs and Landlord’s reasonably anticipated costs of reletting the
Premises.
 
Section 17.3    Reletting.    No reletting of the Premises by Landlord permitted
under Section 17.2 shall be construed as an election on Landlord’s part to
terminate this Lease unless a notice of Landlord’s intention to terminate is
given to Tenant, or unless the termination of the Lease is decreed by a court of
competent jurisdiction. In the event of reletting without termination, Landlord
may at any time thereafter elect to terminate this Lease for a previous breach,
provided it has not been cured. Should Landlord at any time terminate this Lease
for any breach, in addition to any other remedy it may have, it may recover from
Tenant all damages it may incur by reason of that breach.
 
Section 17.4    Default of Landlord.    Landlord shall not be in default unless
Landlord fails to perform its obligations under this Lease within thirty (30)
calendar days after written notice by Tenant, or if such failure is not
reasonably capable of being cured within such thirty (30) day period, Landlord
shall not be in default unless Landlord fails to commence the cure within such
thirty (30) day period and/or to diligently pursue the cure to completion.
 
Section 17.5    Non-Waiver.    Failure by Landlord to take action or declare a
default as a result of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of that term, covenant, or
condition, or of any subsequent breach of any term, covenant or condition herein
contained. The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rental so accepted, regardless of Landlord’s knowledge of that preceding breach
at the time of acceptance of the Rent.
 
Section 17.6    Mortgagee Protection.    In the event of any uncured default on
the part of Landlord, which default would entitle Tenant to terminate this
Lease, Tenant shall not terminate this Lease unless Tenant has notified any
mortgagee or beneficiary of deed of trust, whose address shall have been
furnished to Tenant, at least sixty (60) days in advance of the proposed
effective date of the termination. During the sixty (60) day period the
mortgagee or beneficiary shall be entitled to commence to cure the default. If
the default is not capable of being cured with due diligence within the sixty
(60) day period, the Lease shall not be terminated if the mortgagee or
beneficiary of a deed of trust shall have commenced to cure the default within
the sixty (60) day period and shall pursue the cure with due diligence
thereafter. If the default is one which is not capable of cure by the mortgagee
or beneficiary of a deed of trust within the sixty (60) day period because the
mortgagee or beneficiary of



26



--------------------------------------------------------------------------------

a deed of trust is not in possession of the Building or Project, the sixty (60)
day period shall be extended to include the time needed to obtain appointment of
a receiver, provided, that such appointment is pursued with due diligence.
 
ARTICLE 18.    LIMITATION OF LIABILITY
 
Section 18.1    Limitation of Landlord’s Liability.    Tenant agrees that, in
the event of any default or breach by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises, Tenant’s remedies shall be limited solely and exclusively to an amount
which is equal to the interest in the Building and/or Project of the then
current Landlord, including without limitation, rents, issues, profits, sale
proceeds, insurance proceeds and condemnation awards. Neither Landlord, nor any
of the Landlord Parties shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Article 18 shall inure to the benefit of Landlord’s
and the Landlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with Tenant’s business,
including but not limited to, loss or profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring. The provisions of this section shall apply only to the
Landlord and the parties herein described, and shall not be for the benefit of
any insurer nor any other third party. For purposes of this Lease, “Landlord
Parties” shall mean, collectively Landlord, its partners, shareholders,
officers, directors, employees, investment advisors, or any successor in
interest of any of them.
 
ARTICLE 19.    NOTICES
 
Section 19.1    Notices.    Any notice required or desired to be given under
this Lease shall be in writing with copies directed as indicated herein and
shall be personally served or delivered by a reputable express delivery service
such as Federal Express or DHL or given by mail. Any notice given by mail shall
be sent by United States certified mail, return receipt requested, postage
prepaid, addressed to the party to be served at the last address given by that
party to the other party under the provisions of this section. Any notice shall
be deemed given upon receipt or refusal by the party to which such notice was
delivered or sent. As of the Lease Commencement Date, the addresses of the
Landlord and Tenant are as specified in the Lease Summary.



27



--------------------------------------------------------------------------------

 
ARTICLE 20.    HAZARDOUS SUBSTANCES
 
Section 20.1    Presence and Use of Hazardous Substances.    To the best of
Landlord’s knowledge, no Hazardous Substances (as defined below) are located on
or in the Premises or Building except in accordance with applicable laws. Tenant
shall not, without Landlord’s prior written consent, keep on or around the
Premises, Common Areas or Building, for use, disposal, transportation,
treatment, generation, storage or sale, any substances designated as, or
containing components designated as, hazardous, dangerous, toxic or harmful
(collectively referred to as “Hazardous Substances”), and/or are subject to
regulation by any federal, state or local law, regulation, statute or ordinance,
except products typically used in offices such as toner and cleaning supplies.
 
Section 20.2    Cleanup Costs, Default and Indemnification.    Tenant shall be
fully and completely liable to Landlord for any and all cleanup costs and any
and all other charges, fees, penalties (civil and criminal) imposed by any
governmental authority with respect to Tenant’s use, disposal, transportation,
treatment, generation, storage and/or sale of Hazardous Substances, in or about
the Premises, Common Areas, Building, or Project whether or not consented to by
Landlord. Tenant shall defend, indemnify and hold Landlord harmless from any and
all of the costs, fees, penalties, liabilities and charges incurred by, assessed
against or imposed upon Landlord (as well as Landlord’s attorneys’ fees and
costs) as a result of Tenant’s use, disposal, transportation, treatment,
generation, storage and/or sale of Hazardous Substances. Landlord shall be fully
and completely liable to Tenant for any and all cleanup costs and any and all
other charges, fees, penalties (civil and criminal) imposed by any governmental
authority with respect to Landlord’s use, disposal, transportation, treatment,
generation, storage and/or sale of Hazardous Substances, in or about the
Premises, Common Areas, Building, or Project, whether or not consented to by
Tenant. Landlord shall defend, indemnify and hold Tenant harmless from any and
all of the costs, fees, penalties, liabilities and charges incurred by, assessed
against or imposed upon Tenant (as well as Tenant’s attorneys’ fees and costs)
as a result of Landlord’s use, disposal, transportation, treatment, generation,
storage and/or sale of Hazardous Substances.
 
ARTICLE 21.    SATELLITE DISH
 
Section 21.1    Right to Install and Use Satellite Dish.    Subject to the terms
and conditions of this Section, and subject to the rights of existing tenants of
the Building to place installations on the roof of the Building, so long as
Tenant leases at least one and one-half (1.5) floors in the Building, Tenant
shall have the right to install on the roof of the Building a satellite dish for
Tenant’s personal use (i.e., only Captaris, Inc., and its Permitted Assignees
shall have the rights hereunder) and the right to run connecting lines or cables
thereto from the Premises (such satellite dish and such connecting lines and
related equipment herein referred to collectively as the “Equipment”). Tenant
shall not penetrate the roof in connection with any installation or
reinstallation of the Equipment without Landlord’s prior written consent, which
may be withheld in Landlord’s sole discretion. The plans and specifications for
all the Equipment (including any subsequent modifications thereof) shall be
delivered by Tenant to Landlord for Landlord’s review and approval. Such plans
and specifications, including, without limitation, the location of the
Equipment, shall be approved by Landlord in writing prior to any installation or
modification. Tenant shall be responsible for any damage and restoration to the
roof, conduit systems or other portions of the Building or the Building systems
(each of which shall be restored to their original condition) as a result of
Tenant’s installation, maintenance and/or removal of the Equipment. Tenant shall
not take any action with respect to the installation, connection, screening,



28



--------------------------------------------------------------------------------

operation, maintenance, repair or removal of the Equipment that would affect any
roof or other warranty rights of Landlord.
 
Section 21.2    Compliance with Laws; Taxes.    Tenant, at Tenant’s sole cost
and expense, shall comply with all laws and regulations regarding the
installation, connection, screening, operation, maintenance, repair and removal
of the Equipment and shall be solely responsible for obtaining and maintaining
in force all permits, licenses and approvals necessary for such operations.
Tenant shall be responsible for and promptly shall pay all taxes, assessments,
charges, fees and other governmental impositions levied or assessed on the
Equipment or based on the operation thereof.
 
Section 21.3    Non-interference with other Equipment.    Operation of the
Equipment shall not interfere in any manner with equipment systems (including
roof top installations) or utility systems of other tenants of the Project,
including without limitation, telephones, dictation equipment, lighting, heat
and air conditioning, computers, electrical systems and elevators. Prior to
installing the Equipment, Tenant shall be responsible for insuring that such
equipment does not interfere with the systems or equipment of other tenants. If
operation of the Equipment causes such interference, as determined by Landlord
in Landlord’s reasonable discretion, Tenant immediately shall suspend operation
of the Equipment until Tenant eliminates such interference.
 
Section 21.4    Maintenance and Repair.    Tenant shall maintain the Equipment
in good condition and repair, at Tenant’s sole cost and expense. All maintenance
which requires access to the roof of the Building shall be coordinated with
Landlord in advance. In the event that Tenant fails to repair and maintain the
Equipment in accordance with this Lease, Landlord may, but shall not be
obligated to, make any such repairs or perform any maintenance to the Equipment
and Tenant shall reimburse Landlord upon demand for all costs and expenses
incurred by Landlord in connection therewith, plus a reasonable administrative
fee.
 
Section 21.5    Indemnity.    Tenant shall hold Landlord harmless from and
against any and all claims and damages related to the Equipment or installation,
connection, use, maintenance, repair and removal of the same as if the Equipment
were located wholly within the Premises. Tenant shall provide evidence
satisfactory to Landlord that Tenant’s property and liability insurance policies
required under this Lease include coverage for the Equipment and any claim,
loss, damage, or liability relating to the Equipment.
 
Section 21.6    No Responsibility for Landlord.    Landlord shall have no
responsibility or liability whatsoever relating to (i) maintenance or repair of
the Equipment, (ii) damage to the Equipment; (iii) damage to persons or property
relating to the Equipment or the operation thereof; or (iv) interference with
use of the Equipment arising out of utility interruption or any other cause,
except for injury to persons or damage to property caused solely by the acts of
Landlord, its employees, agents or contractors. In no event shall Landlord be
responsible for consequential damages. Upon installation of the Equipment,
Tenant shall accept the area where the Equipment is located in its “AS IS”
condition. Tenant acknowledges that the roof location of the Equipment is
suitable for Tenant’s needs, and acknowledges that Landlord shall have no
obligation whatsoever to improve, maintain or repair the area in which the
Equipment will be installed.
 
Section 21.7    Removal of Equipment.    Tenant shall, at Tenant’s sole cost and
expense, remove such portions of, or all of, the Equipment as Landlord may
designate upon the expiration or sooner termination of the Lease, and restore
the affected areas to their condition prior to installation of the Equipment. If
Tenant fails to so remove the Equipment, Landlord reserves the right to do so,
and the expense of the same shall be immediately due and payable from Tenant to
Landlord as Additional Rent, together with interest and late charges as provided
in this Lease, plus a reasonable administrative fee.



29



--------------------------------------------------------------------------------

 
ARTICLE 22.    GENERATOR
 
Section 22.1    Right to Install and Use Generator.    Subject to the terms and
conditions of this Section, Tenant shall have the right to install, connect to,
and use, a generator (the “Generator”) solely for the purpose of providing
emergency electrical capacity to the Premises. Any work required in connection
with the installation, connection, maintenance, repair and removal of the
Generator shall be performed by contractors approved by Landlord, which approval
shall not be unreasonably withheld or delayed. The Generator shall be located on
the roof of the Building.
 
Section 22.2    Approvals.    Tenant shall be solely responsible for obtaining
any necessary governmental and regulatory approvals required in order for Tenant
to install, connect to and use the Generator.
 
Section 22.3    Taxes.    Tenant shall pay any applicable taxes on the
Generator.
 
Section 22.4    Maintenance and Repair.    Landlord shall have no responsibility
or liability whatsoever relating to (i) maintenance or repair of the Generator,
(ii) damage to the Generator; (iii) damage to persons or property relating to
the Generator or the operation thereof; or (iv) interference with use of the
Generator arising out of utility interruption or any other cause, except for
injury to persons or damage to property caused solely by the acts of Landlord,
its employees, agents or contractors. In no event shall Landlord be responsible
for consequential damages. Upon installation of the Generator, Tenant shall
accept the area where the Generator is located in its “AS IS” condition. Tenant
acknowledges that Landlord shall have no obligation whatsoever to improve,
maintain or repair the area in which the Generator will be installed. All
maintenance, repair, or installation work with respect to the Generator shall be
coordinated with and approved by Landlord in advance.
 
Section 22.5    No Liability; Indemnity.    Tenant hereby agrees that Tenant’s
installation of, and connection to, and use, maintenance, repair and removal of
the Generator is at Tenant’s sole risk, and Tenant hereby agrees that Landlord
and the Landlord Parties shall not be liable for, and Tenant hereby waives, all
claims for loss or damage to Tenant’s business or damage to person or property
sustained by Tenant or any person claiming by, through or under Tenant,
including its employees, agents and contractors, resulting from Tenant’s
installation, use, maintenance, repair and removal of the Generator or
connection to same, the failure of the Generator to operate properly, or the
interruption or cessation of electrical service from the Generator. Tenant
hereby agrees to defend, indemnify and hold Landlord and the Landlord Parties
harmless from all liability, losses, claims, penalties, and expenses, including,
without limitation, reasonable attorneys’ fees, resulting from or arising out of
Tenant’s installation of, connection to, and use, maintenance, repair and
removal of the Generator.
 
Section 22.6    Removal.    Tenant shall, at Tenant’s sole cost and expense,
remove such portions of, or all of, the Generator (including connections and
cabling) as Landlord may designate upon the expiration or sooner termination of
the Lease, and restore the affected areas (including any affected portions of
the shell and/or core of the Building) to their condition prior to installation
of the Generator.
 
ARTICLE 23.    MISCELLANEOUS
 
Section 23.1    Headings.    The headings used in this Lease are for convenience
only. They shall not be construed to limit or to extend the meaning of any part
of this Lease.



30



--------------------------------------------------------------------------------

 
Section 23.2    Amendments.  Any amendments or additions to this Lease shall be
in writing by the parties hereto, and neither Tenant nor Landlord shall be bound
by any verbal or implied agreements.
 
Section 23.3    Time of the Essence.  Time is expressly declared to be of the
essence of this Lease.
 
Section 23.4    Entire Agreement.  This Lease contains the entire agreement of
the parties hereto with respect to the matters covered hereby, and no other
agreement, statement or promise made by any party hereto, or to any employee,
officer or agent of any party hereto, which is not contained herein, shall be
binding or valid.
 
Section 23.5    Language.  The words “Landlord” and “Tenant”, when used herein,
shall be applicable to one (1) or more persons, as the case may be, and the
singular shall include the plural and the neuter shall include the masculine and
feminine, and if there be more than one (1) the obligations hereof shall be
joint and several. The word “persons” whenever used shall include individuals,
firms, associations and corporations and any other legal entity, as applicable.
The language in all parts of this Lease shall in all cases be construed as a
whole and in accordance with its fair meaning, and shall not be construed
strictly for or against Landlord or Tenant.
 
Section 23.6    Invalidity.  If any provision of this Lease shall be deemed to
be invalid, void or illegal, it shall in no way affect, impair or invalidate any
other provision hereof.
 
Section 23.7    Late Charges.  Tenant hereby acknowledges that late payment by
Tenant to Landlord of Rent or other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which is
difficult to determine, but include, without limitation, processing and
accounting charges, and late charges which may be imposed upon Landlord by the
terms of any mortgage or deed of trust covering the Premises. If Tenant shall
fail to pay any installment of Rent or other sum due hereunder as and when due,
and such failure shall continue for a period of three (3) business days after
notice of such failure is given by Landlord to Tenant, then Tenant shall pay to
Landlord as Additional Rent and as a reasonable estimate of the costs to
Landlord, a late charge equal to two percent (2%) of each installment or the sum
of One Hundred Dollars ($100.00) per month, whichever is greater. A Fifty Dollar
($50.00) charge will be paid by the Tenant to the Landlord for each returned
check. In the event Landlord pays any sum or expense on behalf of Tenant which
Tenant is obligated to pay hereunder, or in the event Landlord expends any other
sum or incurs any expense, or Tenant fails to pay any sum due hereunder,
Landlord shall be entitled to receive interest upon that sum at the rate of
twelve percent (12%) per annum until paid.
 
Section 23.8    Relocation.  Intentionally deleted.
 
Section 23.9    Computation of Time.  The word “day” means “calendar day”
herein, and the computation of time shall include all Saturdays, Sundays and
holidays for purposes of determining time periods specified herein. The term
“business day” herein means a day on which Tenant is open for business, but
excludes in any event, all Saturdays, Sundays and nationally recognized
holidays.
 
Section 23.10    Applicable Law.  This Lease shall be interpreted and construed
under and pursuant to the laws of the State of Washington.
 
Section 23.11    Attorneys’ Fees.  In the event either party requires the
services of an attorney in connection with enforcing the terms of this Lease or
in the event suit is brought for the recovery of any Rent or other sums due to
either Landlord or Tenant under this Lease or for the breach of any covenant or



31



--------------------------------------------------------------------------------

condition of this Lease, or for the restitution of the Premises to Landlord,
and/or eviction of Tenant during the Term of this Lease or after the expiration
thereof, or in connection with any bankruptcy or reorganization proceeding
involving either Landlord or Tenant, the prevailing party will be entitled to a
reasonable sum for attorneys’ fees, witness fees, and other court costs, both at
trial and on appeal.
 
Section 23.12    Termination.  Upon the termination of this Lease by expiration
of time or otherwise, the rights of Tenant and all persons claiming under Tenant
in and to the Premises shall cease.
 
Section 23.13    Broker’s Commission.  Landlord and Tenant each represent to the
other that neither is represented by any broker, agent or finder with respect to
this Lease in any manner, except the Broker(s) set forth in Section 23.13 of the
Lease Summary. The commission due to the Broker(s) shall be paid by Landlord
pursuant to a separate agreement. Each party agrees to indemnify and hold the
other party harmless from and against any and all liability, costs, damages,
causes of action or other proceedings instituted by any broker, agent or finder,
licensed or otherwise, claiming through, under or by reason of the conduct of
the indemnifying party in any manner whatsoever in connection with this Lease.
 
Section 23.14  Signs or Advertising.  The Tenant will not inscribe any
inscription or post, place, or in any manner display any sign, notice, picture
or poster or any advertising matter whatsoever, anywhere in or about the
Premises or Building which can be seen from outside the Premises, without first
obtaining Landlord’s written approval thereof including, without limitation,
approval of the size, color, and electrical load (if any). Any approval so
obtained from Landlord shall be with the understanding and agreement that Tenant
will (1) install any such item using Landlord’s approved contractor, (2) be
solely responsible for the maintenance, repair and replacement of such item, and
(3) remove these items within ten (10) days after the termination of the Lease
Term and repair and restore any damage or injury to the Premises or the Building
caused either by the installation or removal of the item. Landlord will install
and maintain a directory of tenants in the principal lobby entrances of the
Building, and Landlord may, as it may determine from time to time, publish or
advertise the tenancy list of Landlord’s Building. Tenant may, at its sole cost
and expense, install one sign on the exterior signage monument for the Building.
The sign, including design, specifications, location and manner of attachment
and/or placement, shall be subject to Landlord’s prior review and approval and
shall comply with all applicable codes and governmental requirements. Tenant
shall be solely responsible for all costs and expenses relating to the sign,
including but not limited to the installation, maintenance, and removal of
Tenant’s signage, whether during the term of the Lease or upon an earlier
termination of the Lease or Tenant’s vacation of its Premises (for whatever
reason). Tenant shall be responsible for all costs of restoration with respect
to the signage as part of its obligation hereunder. Tenant’s signage rights
hereunder are personal to Tenant and may not be transferred, assigned,
exercised, voluntarily or involuntarily, by or to any party or entity other than
Tenant or a Permitted Assignee. In addition, Tenant shall pay its pro rata share
of the costs of maintaining and repairing the monument sign as Additional Rent.
Tenant shall not use photographs, drawings, or other renderings of the Building,
the Building logo or tradename, or any other proprietary name, mark or symbol of
Landlord without first obtaining Landlord’s prior written consent, which consent
may be withheld in Landlord’s sole discretion.
 
Section 23.15    Transfer of Landlord’s Interest.  In the event Landlord
transfers its reversionary interest in the Premises or its rights under this
Lease, other than a transfer for security purposes only, and provided that such
transferee assumes by a written instrument all of Landlords obligations under
this Lease arising following the transfer (including the obligation to return
the cash or Letter of Credit security deposit), Landlord shall be relieved of
all obligations occurring hereunder after the effective date of such transfer.
Landlord agrees to provide Tenant with a copy of the written assumption
agreement referenced in the preceding sentence.



32



--------------------------------------------------------------------------------

 
Section 23.16    Counterparts.  This Agreement may be executed by the parties in
counterparts, and each counterpart Agreement shall be deemed to be an original
hereof.
 
Section 23.17    Quiet Enjoyment.  Subject to the provisions of this Lease and
conditioned upon performance of all of the provisions to be performed by Tenant
hereunder, Landlord shall secure to Tenant during the Lease Term the quiet and
peaceful possession of the Premises and all rights and privileges appertaining
thereto.
 
Section 23.18    Authority.  Each party hereto warrants that it has the
authority to enter into this Agreement and that the signatories hereto have the
authority to bind Landlord and Tenant, respectively.
 
Section 23.19    Name of Building.  In the event Landlord chooses to change the
name of the Building, Tenant agrees that such change shall not affect in any way
its obligations under this Lease, and that, except for the name change, all
terms and conditions of this Lease shall remain in full force and effect. Tenant
agrees further that such name change shall not require a formal amendment to
this Lease, but shall be effective upon Tenant’s receipt of written notification
from Landlord of said change. Provided that Tenant still occupies at least one
and one-half floors of the Premises, Landlord agrees not to name the Building
after a “Direct Competitor” of Tenant. A Direct Competitor of Tenant shall mean
Esker, Inc., Fenestrae, Inc., Avaya, Inc., Cisco Systems, Inc., and Nortel
Networks Limited (which may be updated by Tenant annually but shall not apply to
leases which exist as of the date of such update). This restriction shall not be
transferable by Tenant except to a Permitted Assignee.
 
Section 23.20    Rules and Regulations.  Tenant agrees to abide by and adhere to
any rules and regulations for the Building, and all amendments thereto, which
may be promulgated from time to time by Landlord which do not materially change
the provisions of this Lease. The rules and regulations currently in effect upon
the date of execution of this Lease are set forth as Exhibit D attached hereto.
 
Section 23.21    Agency Disclosure.  At the signing of this Lease, the Leasing
Representative(s) identified in the Lease Summary represented the party noted
therein. Each party signing this document confirms that prior oral and/or
written disclosure of agency was provided to him/her in this transaction (as
required by WAC 308-124D-040).
 
Section 23.22    Lease Summary, Addendum and Exhibits.  The Lease Summary, set
forth in the opening pages of the Lease, as well as any Addenda and Exhibits to
this Lease are hereby incorporated herein by reference.
 
Section 23.23    Survival.  Those provisions of this Lease which, in order to be
given full effect, require performance by either Landlord or Tenant following
the termination of this Lease shall survive the Termination Date.
 
Section 23.24    Parking.  During the term of the Lease, Landlord shall make
available to Tenant the number of vehicle parking passes specified in the Lease
Summary. Tenant may elect to vary the number of vehicle parking passes used by
Tenant from time to time during the Lease Term, provided, that Tenant shall give
Landlord not less than thirty (30) days prior notice of any change in the number
of vehicle parking passes Tenant desires to use, and, provided, further, that
Tenant shall not be entitled to more than the number of vehicle parking passes
specified in the Lease Summary. Tenant shall not be required to pay for any
vehicle parking passes Tenant has elected not to use. The parking passes shall
entitled Tenant and its visitors to the use of an equal number of unreserved and
undesignated standard sized parking spaces (a portion of which may consist of
compact parking spaces) within the parking areas utilized by Landlord for tenant
and visitor parking. All unreserved parking spaces shall be on a first-



33



--------------------------------------------------------------------------------

come, first-served basis in common with other tenants of, and visitors to, the
Project in parking spaces provided by Landlord from time to time. Each
automobile shall, at Landlord’s option from time to time, bear a permanently or
temporarily affixed and visible identification sticker or tag to be provided by
Landlord and, if such sticker or tag is provided, Tenant shall only be entitled
to an amount equivalent to the number of parking passes allocated to Tenant.
Tenant shall pay Landlord (or Landlord’s parking operator if Landlord so
requests) monthly rent for each vehicle parking pass provided hereunder at the
monthly parking rates set forth in the Lease Summary and otherwise at such rates
as are established from time to time by Landlord or Landlord’s parking operator.
Tenant’s parking rights shall be subject to the terms and conditions of the
Parking Agreement attached hereto as Exhibit H. If a parking administration
program is implemented by Landlord, such program may include, without
limitation, designating parking spaces for the exclusive use by Tenant or other
tenants, implementing a card key access system, and/or requiring identification
tags on all vehicles. Landlord may require all visitors, clients and/or
customers (collectively, the “Visitors”) to park only in areas designated by
Landlord from time to time as being for the use of such Visitors. Further,
parking for Visitors is subject to the payment of parking fees at rates set and
to be set from time to time by Landlord in its sole discretion, which will be
posted in the parking areas. Tenant acknowledges that Landlord is required to
comply with the Transportation Management Program imposed with respect to the
Building and Project by the City of Bellevue pursuant to Bellevue City Code
(“BCC”) Section 14.60.080. Tenant agrees to comply with the provisions of the
BCC which are applicable to Tenant and Tenant’s employees including, without
limitation, providing financial incentives under BCC Section 14.60.070.F.5 and
satisfying the guaranteed ride home requirements of BCC Section 14.60.070.F.6.
In addition, Tenant shall cooperate with Landlord in conducting the survey
required under BCC Section 14.60.080.D and in the preparation of the Evaluation
Report required under BCC Section 14.60.080.E.
 
IN WITNESS WHEREOF, this Lease Agreement is executed on the day and year first
written above.
 
TENANT:
     
CAPTARIS, INC., a Washington corporation
           
By:
 
/s/    DAVID P. ANASTASI        

--------------------------------------------------------------------------------

           
Its:
 
President and CEO

--------------------------------------------------------------------------------

 
LANDLORD:
     
BTC SEATTLE LLC, a Delaware limited liability company
           
By:


 
 
Bentall Capital (U.S.), Inc. a California corporation, its Authorized Agent
           
By:
 
/s/    GARY J. CARPENTER        

--------------------------------------------------------------------------------

               
Gary J. Carpenter
Executive Vice President
           
By:
 
/s/    LISA C. ROWE        

--------------------------------------------------------------------------------

               
Lisa C. Rowe
Vice President/Leasing

 



34



--------------------------------------------------------------------------------

TENANT ACKNOWLEDGEMENT
 
STATE OF WASHINGTON    )
                                                  )    ss. 
COUNTY OF KING                )
 
I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgement is the person whose true signature
appears on this document.
 
On this 15th day of August, 2002, before me personally appeared David Anastasi,
to me known to be the CEO of CAPTARIS, INC., the corporation that executed the
within and foregoing instrument, and acknowledged the said instrument to be the
free and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated that he/she was authorized to execute said
instrument and that the seal affixed, if any is the corporate seal of said
corporation.
 
WITNESS my hand and official seal hereto affixed the day and year first above
written.
 
/s/    CAROLYN J. BERSCH

--------------------------------------------------------------------------------

NOTARY PUBLIC in and for the State of
Washington residing at Seattle, Washington
My commission expires: 2/29/04
Print Name: Carolyn J. Bersch



35



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGEMENT
 
STATE OF WASHINGTON        )
                                                      )    ss.
COUNTY OF KING                    )
 
I certify that I know or have satisfactory evidence that the persons appearing
before me and making this acknowledgment are the persons whose true signatures
appear on this document.
 
On this 20th day of August, 2002, before me personally appeared Gary Carpenter
and Lisa C. Rowe, to me known to be the Executive Vice President and Vice
President/Leasing, respectively, of Bentall Capital (U.S.), Inc., the authorized
agent of BTC SEATTLE LLC, a Delaware limited liability company, the company that
executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said company, for the
uses and purposes therein mentioned, and on oath stated that they were
authorized to execute said instrument.
 
WITNESS my hand and official seal hereto affixed the day and year first above
written.
 

               
/s/    Kandis A. Richardson        

--------------------------------------------------------------------------------

[NOTARY PUBLIC SEAL]
         
Notary Public in and for the State of Washington,
residing at Seatac, Washington
               
My commission expires: 1/21/03
               
Kandis A. Richardson

--------------------------------------------------------------------------------

               
[Type or Print Notary Name]

 
(Use This Space for Notarial Seal Stamp)
 



36



--------------------------------------------------------------------------------

 
EXHIBIT A
TENANT FLOOR PLAN
 



1



--------------------------------------------------------------------------------

 
EXHIBIT B
LEGAL DESCRIPTION
 
The Summit Bldgs. A & B
Parcel “C”
 
Lots 6, 7 and a portion of Lots 3 and 8, Greene’s Bellevue Addition according to
the plat thereof recorded in volume 42 of plats, page 37; And Lots 3, 4 and 5
and a portion of Lots 2, 6 and 8, Greene’s Bellevue Addition Division No. 2
according to the plat thereof recorded in volume 48 of plats, page 12; And a
portion of Lots 4, 5 and 6, Summit Ridge, according to the plat thereof recorded
in volume 47 of plats, page 17 and a portion of vacated 109th Place N.E., by
Ord. No. 3285, recorded under recording Nos. 8404170227 and 8408080792; Together
with vacated N.E. 3rd Place per City of Bellevue resolution No. 6466,
Declaration of Vacation as recorded under recording No. 2001 010 2001517; EXCEPT
those portions conveyed to the City of Bellevue for roads by deeds recorded
under recording Nos. 8404170228 and 8404170231; More particularly described as
follows; Commencing at the Southwest corner of Lot 7, of said Greene’s Bellevue
Addition Division No. 2; Thence South 88° 06’ 06” East along the South line
thereof 4.00 feet to the East line of said road dedication; Thence continuing
South 88° 06’ 06” East on the South lines of said Lot 7 and 8 a distance of
175.71 feet to the TRUE POINT OF BEGINNING;
Thence continuing South 88° 06’ 06” East, 149.99 feet; Thence South 01° 53’ 54”
West, 14.99 feet to a point on the North line of Lot 1 of said Greene’s Bellevue
Addition Division No. 2; Thence South 88° 06’ 06” East along the North line
thereof 70.78 feet to a point on the East line of said Greene’s Bellevue
Addition Division No. 2; Thence North 00° 28’ 33” West along said East line 3.53
feet; Thence South 88° 06’ 06” East, 196.03 feet to a point being 36.50 feet
Westerly of, as measured at right angles to the proposed centerline of 110th
Ave. N.E., as shown on the proposed right of way plans of 110th Avenue N.E.
extension dated January 2000, on file with the City of Bellevue, Survey Section;
Thence concentric with said centerline Northerly along a non-tangent curve to
the left, the radial center of which bears North 81° 25’ 32” West, having a
radius of 1291.50 feet, through a included angle of 2° 57’ 47”, for an arc
distance of 66.79 feet to the North margin of N.E. 3rd Place; Thence
Southeasterly along said margin and a non-tangent curve to the right the radial
center of which bears South 41° 40’ 38” West, having a radius of 40.00 through a
included angle of 11° 32’ 20”, for an arc distance of 8.06 feet; Thence South
88° 06’ 06” East along said margin 6.01 feet to a point being 24.50 feet
Westerly of, as measured at right angles to the said proposed centerline of
110th Ave. N.E.; Thence concentric with said centerline Northerly along a
non-tangent curve to the left, the radial center of which bears North 84° 10’11”
West, having a radius of 1303.50 feet, through a included angle of 0 54’ 29”,
for an arc distance of 20.66 feet; Thence Northerly along a non-tangent curve to
the left, the radial center of which bears North 88° 40’ 26” West, having a
radius of 1274.50 feet, through a included angle of 6° 34’ 10”, for an arc
distance of 146.13 feet to a point of compound curvature of a 34.50 feet radius
curve to the left, thence Northwesterly along the curve through a included angle
of 45° 07’ 04”, for an arc distance of 27.17 feet to a point on the East line of
said Lot 7; Thence North 00° 05’ 06” East on said East line 7.17 feet to a point
on the South margin of NE 4th Street; Thence North 88° 06’ 06” West on said
margin 412.41 feet to a point that bears North 01 54’ 06” East, 245.80 feet from
the point of beginning; Thence South 01 54’ 06” West, 245.80 feet to the POINT
OF BEGINNING. Situate in the City of Bellevue, County of King, State of
Washington.
 
Summit Ridge
 
Parcel “B”
 
Lots 1 and 2 and a portion of Lot 3, Greene’s Bellevue Addition Division
according to the plat thereof recorded in volume 42 of plats, page 37; And Lot 7
and a portion of Lots 6 and 8, Greene’s Bellevue Addition Division No. 2
according to the plat thereof recorded in volume 48 of plats, page 12; EXCEPT



1



--------------------------------------------------------------------------------

 
those portions conveyed to the City of Bellevue for roads by deeds recorded
under recording Nos. 8404170228 and 8404170231;
 
More particularly described as follows;
 
Commencing at the Southwest corner of said Lot 7, Greene’s Bellevue Addition
Division No. 2; Thence South 88° 06’ 06” East along the South line thereof 4.00
feet to the East line of said road dedication and the TRUE POINT OF BEGINNING;
Thence continuing South 88°06’06” East on the South line of said Lot 7 a
distance of 175.71 feet; Thence North 01° 54’ 06” East, 245.80 feet to a point
on the South margin of NE 4th Street; Thence North 88° 06’ 06” West 14.75 feet;
Thence along a tangent curve to the right, the radial center of which bears
North 01°53’54” East, having a radius of 2904.79 feet, through an included angle
of 02° 41’ 31”, for an arc distance of 136.48 feet; Thence along a reverse curve
to the left, the radial center of which bears South 04° 35’ 25” West, having a
radius of 30.00 feet, through an included angle of 94° 29’ 24”, for an arc
distance of 49.47 feet; Thence South 00°06’01” West, 218.21 feet to the POINT OF
BEGINNING.
 
Situate in the City of Bellevue, County of King, State of Washington.



2



--------------------------------------------------------------------------------

 
EXHIBIT C
TO
THE SUMMIT OFFICE LEASE AGREEMENT
 
CAPTARIS, INC.
 
WORKLETTER
 
A.    Concurrently with the execution of this Work Letter Agreement, Landlord
and Tenant have entered into a lease (the “Lease”) covering certain premises
(the “Premises”) more particularly described in the Lease.
 
B.    In order to induce Tenant to enter into the Lease (which is hereby
incorporated by reference to the extent that the provisions of this Work Letter
Agreement may apply thereto) and in consideration of the mutual covenants herein
after contained, Landlord and Tenant hereby agree:
 
1.    Defined Terms.  Unless otherwise defined in this Work Letter Agreement,
all capitalized terms used herein shall have the same meaning as they are given
in the Lease.
 
2.    Building Shell.   Landlord shall, at its sole expense, construct the
Building shell (the “Landlord’s Work”) substantially in accordance with the
Building Standard Specifications attached hereto as Exhibit “C-1” (the “Building
Shell Improvements”) and include a list of the plans of Landlord’s architect
(the “Building Shell Plans”), copies of which have been delivered to and
approved by Tenant prior to the execution of this Lease. Tenant’s approval of
Building Shell Plans shall not: (i) constitute an opinion or agreement by Tenant
that the plans and drawings comply with all applicable laws, regulations and
ordinances (it being agreed that such compliance is solely Landlord’s
responsibility without cost to Tenant); (ii) impose any present or future
liability on Tenant; or (iii) constitute a waiver of any of Tenant’s rights
hereunder or impose additional obligations on Tenant. Except for the Building
Shell Improvements, all work, improvements, finishes and/or equipment required
by Tenant for the Premises shall be considered Tenant Improvements. Landlord’s
Work shall be constructed in accordance with all building codes and
environmental requirements in place at the time Landlord’s permits for
Landlord’s Work are issued.
 
3.    Final Space Plan.  Landlord and Tenant have agreed upon a final space plan
prepared by JPC Architects dated August 6, 2002 with respect to the 3rd and 4th
floors and August 2, 2002 with respect to the 5th floor (collectively, the
“Final Space Plan”) for the tenant improvements to be constructed in the
Premises. The Final Space Plan shows the location of demising walls, partitions,
doors, electrical devices, communication devices and indicates the improvements
to be done in Premises pursuant to this Work Letter Agreement (which
improvements are hereafter referred to as the “Tenant Improvements”). All Tenant
Improvements shall conform to Landlord’s Tenant Improvement Building Standards
and Tenant Improvement Product Information dated January 2002 (the “Tenant
Improvement Standards”), copies of which have been provided to Tenant.
 
4.    Work Schedule.
 
(a)    Landlord and Tenant hereby agree to work together in a cooperative manner
so as to complete the construction of the Building Shell Improvements and the
Tenant Improvements in accordance with the schedule (the “Work Schedule”)
attached hereto as Exhibit C-2. The parties agree



1



--------------------------------------------------------------------------------

that following the Work Schedule is critical to the completion of the Tenant
Improvements by the substantial completion date set forth in the Work Schedule.
 
(b)    It is agreed that the above Work Schedule may be modified at various
times as the work progresses but only upon mutual agreement between the Landlord
and Tenant.
 
5.    Construction Documents.
 
(a)    Landlord shall cause its architects and engineers to prepare the Permit
Documents (the “Permit Documents”) detailing the complete scope of the Tenant
Improvements (the “Work”) based on the approved Final Space Plan. The Permit
Documents shall include architectural, structural, plumbing, mechanical,
electrical, and fire protection drawings and other documents as required to
submit a complete building permit application for construction of the Tenant
Improvements. Tenant and Landlord shall approve Permit Documents in accordance
with the Work Schedule, such approval not to be unreasonably withheld,
unreasonably conditioned or delayed.
 
(b)    Upon Landlord and Tenant approval of the Permit Documents, Landlord shall
cause its architects and engineers to prepare the construction drawings and
specifications (the “Construction Documents”) detailing the complete scope of
the Work based on the approved Permit Documents. The Construction Documents
shall include architectural, structural, plumbing, mechanical, electrical, and
fire protection drawings as required for construction of the Tenant
Improvements.
 
(c)    Tenant and Landlord shall approve Construction Documents within the time
period specified in the Work Schedule, such approval not to be unreasonably
withheld, unreasonably conditioned or delayed. After final approval, no further
changes may be made to the Construction Documents without the prior written
approval of Tenant and Landlord, which approval may be withheld by Landlord or
Tenant if such changes will result in a delay in completion except to the extent
such changes are mandated by a governmental agency. Additional revisions
requested by the Tenant resulting in additional costs shall be the sole
responsibility of the Tenant. Approval of Construction Documents shall be
considered final authorization to proceed.
 
(d)    Landlord shall cause Permit Documents to be submitted to the City of
Bellevue for plan review and building permit. Revisions which may be required by
governmental agencies as a result of the plan review process shall be reviewed
by Tenant and Landlord and modifications reflecting same shall be mutually
agreed upon in a timely manner so as not to delay progress of the Work. Upon
mutual agreement of any modifications required by the City of Bellevue, Landlord
shall cause its architects and engineers to incorporate said modifications into
the Permit Documents which shall then be re-submitted to the City by Landlord.
The final work schedule and Substantial Completion date shall be extended as
required to reflect time lost, if any, to incorporate any such revisions.
 
6.    Construction of Tenant Improvements.
 
(a)    Permit; Construction Contract; Work Schedule. Following the mutual
approval of the Construction Documents, Landlord shall enter into a construction
contract with Sellen Construction (“Contractor”) for the installation of Tenant
Improvements in accordance with the Construction Documents. Landlord shall
supervise the completion of the Work and shall use its reasonable best efforts
to secure completion of the Work by the date set forth in the Work Schedule
(subject to any delays caused by force majuere or any Tenant Delays described in
Section 9(b) below). Landlord represents and warrants that all portions of the
Landlord’s Work and Tenant Improvements shall be constructed with new materials.
Landlord will supervise the contractors performing the Tenant Improvements, and
verify that all work is performed substantially in accordance with the
Construction Documents.



2



--------------------------------------------------------------------------------

 
(b)    Tenant’s Access.  Provided that Tenant does not cause any interruption or
delay to Landlord’s Work or Tenant Improvements and with prior coordination with
Landlord and the Contractor, Tenant and its agents, contractors and architects
shall have the right, without charge, to access areas of the parking garage,
loading docks, elevators, the Premises and electrical/mechanical systems and
other facilities of the Building during the construction of the Landlord’s Work
and the Tenant Improvements for purposes of inspecting the Landlord’s Work and
Tenant Improvements, taking measurements, making plans for voice and data
systems, and doing such other work as may be necessary without being deemed to
have taken possession. In addition, Tenant shall have the right (subject to
coordination with Landlord and the contractor and without causing delay, but at
least thirty (30) days in advance) to install personal property, equipment, and
voice and data systems in the Premises prior to Substantial Completion of the
Tenant Improvements.
 
(c)    Punch List.  Prior to Tenant installing any personal property, equipment,
and voice and data systems in the Premises, Landlord, Tenant, TI Architect,
Architect, and General Contractor shall perform a walk through of the Premises
to inspect the Landlord’s Work and Tenant Improvements completed to date and
shall prepare a “punch-list” specifying any items which need to be completed
and/or corrected (the “Punch List”). The Punch List shall be developed after a
systems demonstration and inspection of the Premises by Landlord and Tenant.
Immediately prior to Substantial Completion (and prior to Tenant taking
occupancy), the same parties shall perform a second inspection for the purpose
of updating the Punch List to add to it items which need to be completed and/or
corrected which relate to portions of the Work which were not yet completed when
the initial Punch List was prepared. Landlord shall promptly cause all items on
the Punch List to be completed and/or corrected. Within ten (10) days after
completion of all of the Punch List work, a final inspection shall be made of
the Punch List items to determine whether such items have been completed.
 
7.    Payment for Tenant Improvements.
 
(a)    Landlord shall pay for the construction of the portion of the Tenant
Improvements outlined in the JPC Work Letter dated June 25, 2002 (a copy of
which is attached hereto as Exhibit C-3), including Landlord’s design costs,
architectural fees and costs, construction costs, and Washington State sales tax
or other applicable taxes, but specifically excluding Tenant’s furniture,
fixtures and equipment (including cabling and Tenant security systems) and any
additional items which are not shown in the JPC Work Letter, all of which shall
be at Tenant’s cost (but payable from the “Landlord Allowance” defined below).
Any increased costs incurred by Landlord for the installation of the Tenant
Improvements which result from Tenant requested changes to or variations from
the Final Space Plan and the JPC Work Letter shall be at the sole cost and
expense of Tenant and shall be paid by Tenant to Landlord upon demand.
 
(b)    Landlord Allowance. Landlord shall provide Tenant a cash allowance of
$10.00 per useable square foot for Tenant’s moving, cabling and new furniture
expenses. The Landlord Allowance shall be paid by Landlord to Tenant upon the
Lease Commencement Date.
 
8.    Additional Work.
 
(a)    Any changes to the Tenant Improvements shown in the Final Space Plan
requested by the Tenant (“Additional Work”) shall be subject to Landlord’s prior
approval and shall, upon approval by Landlord, be incorporated into the
Construction Documents by Landlord’s architect. Thereafter, Landlord shall
submit to Tenant a written cost estimate of the Additional Work, including costs
associated with: (i) construction of the Additional Work; (ii) required permits,
governmental fees, and inspections; (iii) Washington State sales tax; (iv)
as-built record documentation; and (v) delay of the Work Schedule. Upon written
approval thereof by Tenant, Landlord shall authorize the Contractor, and/or
vendor to proceed with



3



--------------------------------------------------------------------------------

the Additional Work, and to submit actual costs by Change Order to the
construction contract. Failure by Tenant to approve the cost estimate or Work
Schedule within (5) days receipt thereof shall be deemed a withdrawal of request
and Contractor shall proceed with the Work as defined in the Lease. Under no
circumstances shall the Commencement Date change as a result of Tenant’s
Additional Work. The cost of the Additional Work shall be paid by Tenant.
 
(b)    Tenant shall pay to Landlord a fee for overhead and coordination of the
Additional Work equal to three percent (3%) of the gross value of the Additional
Work.
 
(c)    All Additional Work referred to herein above shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
unreasonably conditioned or delayed.
 
9.    Substantial Completion.
 
(a)    Definition of Substantial Completion.  Subject to the provisions of
subsection 9(b) below, the terms “Substantial Completion,” “Substantially
Complete” and words of similar import as used herein, shall mean the
availability of the Premises for uninterrupted use and occupancy by Tenant and
the following shall have occurred: (a) Landlord’s Work and the Tenant
Improvements shall have been completed, except for minor or insubstantial
details of construction, mechanical adjustments or finishing touch-up
(“punchlist items”), and shall have been inspected and approved by the
appropriate authorities and a temporary certificate of occupancy has been
issued; (b) mechanical, plumbing, electrical, conveying and sprinkler systems
shall have been completed such that the appropriate services to be rendered by
such systems can be and are being supplied and such systems are fully
operational; and (c) the entrance, lobby, elevators and hallways of the Building
shall have been completed so that Tenant, its employees, agents and invitees
have ready access to the Premises and the means of ingress and egress are not
interfered with by any scaffolding, building materials, or other articles.
 
(b)    Tenant Delay.  Notwithstanding the provisions of Paragraph 9(a) above, if
there is a delay in Substantial Completion as a result of:
 
i)    Tenant’s failure to approve any item or to perform any other obligation by
the date specified in this Work Letter; provided, however, notwithstanding that
the Space Plan was to be approved by June 17, 2002, or that this Lease was to be
executed by August 2, 2002, the parties agree that the Space Plan approval
(which has occurred) and the Lease execution have not delayed Substantial
Completion despite the fact they those items occurred after the dates set forth
in the Work Schedule;
 
ii)    Tenant’s request for Additional Work (whether or not agreeable to
Landlord) to the extent such delay is agreed upon by Tenant after notice from
Landlord of the extent of the anticipated delay, which notice shall be given
after Tenant requests any Additional Work; or
 
iii)    Upgrades or modifications to the initial Building Shell Improvements
either requested by Tenant or required in connection with the construction of
the Tenant Improvements provided that Tenant approved the upgrades or
modifications after receiving notice of the anticipated delay as a result
thereof.
 
Such a delay (defined as a “Tenant Delay”) shall cause the Commencement Date to
accelerate by the number of days delayed from the date the Commencement Date
would otherwise have occurred, but in no event prior to February 1, 2003.



4



--------------------------------------------------------------------------------

 
10.    ADA Compliance.
 
(a)    Landlord represents and warrants that the parking facilities and all
exterior improvements, walkways, doors, doorways, lobbies, elevators, toilet
rooms and other common and public facilities designed by Landlord will comply
with the Americans with Disabilities Act (ADA) and any state or local law of
similar purpose in place at the time the Building shell and core and tenant
improvements are permitted and shall defend, indemnify and hold Tenant harmless
against any claim, cost or expense arising out of such warranty not being true.
Promptly following written notice from Tenant, Landlord shall perform any
remedial work required as a result of the foregoing warranty being untrue.
 
(b)    The Tenant shall determine, provide and be responsible for reasonable
accommodation to persons with disabilities within the Premises in accordance
with the Americans with Disabilities Act (ADA) Title I, “Employment”.
 
11.    Cooperation.  The parties agree to use their reasonable best efforts to
cause each of their respective consultants, architects and/or engineers to
cooperate with one another so that the Tenant Improvements are promptly,
diligently and efficiently constructed in accordance with the Work Schedule.
 
12.    Project Team.  Landlord and Tenant agree that architectural, engineering,
and construction services shall be provided by the following (the “Project
Team”) for the Landlord’s Work and Tenant Improvements:
 
“Civil Engineer”
  
Penhallegon Associates Consulting Engineers, Inc.,Kirkland, Washington.
“Landscape Architect”
  
The Berger Partnership, Seattle, Washington.
“Electrical Engineer”
  
DW Close Company, Inc., Seattle, Washington.
“Electrical Subcontractor”
  
DW Close Company, Inc., Seattle, Washington.
“Fire Protection Subcontractor”
  
Patriot Fire Protection, Inc., Tacoma, Washington.
“General Contractor”
  
Sellen Construction Company, Seattle, Washington.
“Mechanical Engineer”
  
Encompass, Seattle, Washington.
“Mechanical Subcontractor”
  
Encompass, Seattle, Washington.
“Structural Engineer”
  
KPFF Consulting Engineers, Seattle, Washington.
“Architect”
  
JPC Architects



 



5



--------------------------------------------------------------------------------

EXHIBIT C-1
BUILDING STANDARD SPECIFICATIONS



 
The Summit
Building Shell Technical Data
 
Office Buildings
 
1.
 
STRUCTURE

 

 
·
 
Concrete moment-resistive frame with concrete shear walls, wide/shallow beams
and post-tensioned slabs. Floors are trowel finished for normal office usage.
Elevated concrete floors shall achieve an Ff rating of 25 per ACI 117-90 per
section 4.5.6-4.5.7 of the “Standard Specification for Tolerances for Concrete
Construction and Materials”.

 

 
·
 
Post-tensioned concrete roof slab with rigid insulation and torch-down roofing
system.

 

 
·
 
Concrete system designed with low vibration characteristics (80 psf live load
plus 20 psf partition load), with core shear walls in one direction

 

 
·
 
Floor to floor heights are 18’-8” between the First and Second Floors and 12’-8”
between all other floors.

 

 
·
 
The building’s I-FR construction type and related fire resistive ratings are the
highest standards defined in the Uniform Building Code.

 
2.
 
EXTERIOR

 

 
·
 
Architectural precast concrete panels.

 

 
·
 
High efficiency, gray tinted glazing set in a custom colored aluminum
curtainwall, storefront and window system.

 

 
·
 
Building entry will be highlighted by a two story, full height, clear glass wall
leading to the building lobby.

 
3.
 
ELEVATORS

 

 
·
 
450 fpm, 3500 lb. (4 for Building A and 6 for Building B) geared traction
passenger elevators serving all office floors. One of the Building B elevators
is for freight only and serves floors P-2 thru 13.

 

 
·
 
350 fpm, 3500 lb. (2 for each building) geared traction passenger elevators
serving all seven levels of parking garage and the first floor of office
buildings. Tenants & visitors would transfer from the garage elevators to the
office tower elevators on the first floor of the office buildings.

 

 
·
 
Custom cab interiors including polished stainless steel ceilings with down
lights, wood and metal paneled walls, carpeted floors and stainless steel
hoistway doors.



1



--------------------------------------------------------------------------------

 
4.
 
TENANT AREA AND LOBBIES

 

 
·
 
Perimeter walls will have R-11 batt insulation with vapor barrier and framing
complete.

 

 
·
 
Interior Columns remain exposed for tenant improvement work.

 

 
·
 
Tenant side of core walls shall be taped and ready for finishes.

 

 
·
 
Main entry lobby and typical elevator lobbies shall receive upgraded finish
packages.

 

 
·
 
Tenant areas shall be finished with suspended acoustical ceilings. Initial
installation shall include main runners and 4 x 4 cross tees at a 9’-0” ceiling
height. 2 x 4 acoustical tile (Second Look, Fine Fissured by Armstrong) and
cross tees shall be stocked on the floor.

 
5.
 
RESTROOMS, JANITOR CLOSETS, STAIRWAYS AND BUILDING SUPPORT SYSTEM ROOMS

 

 
·
 
Restrooms include ceramic tile base & floor, full height ceramic tile on wet
walls (other walls vinyl wallcovering), painted gypsum wallboard ceilings, sound
insulation in the walls, gypsum board valances over counters and granite
countertops. Toilet partitions will be of plastic laminate and ceiling hung.

 

 
·
 
Janitor Closets include sealed concrete floors, rubber base, painted gypsum
wallboard walls and exposed ceilings.

 

 
·
 
Stairways include cast epoxy treads and landings, painted gypsum wallboard
and/or concrete walls, painted steel stair structure and handrails and exposed
ceilings.

 

 
·
 
Building Support System Rooms include concrete floors, fire-taped gypsum
wallboard walls and exposed ceiling including sound insulation in the walls.

 

 
·
 
Water and waste stubs are provided on each floor at two locations for connection
under the tenant improvements. Two drinking fountains are installed at each
floor of the office towers.

 



2



--------------------------------------------------------------------------------

 
6.
 
ELECTRICAL

 

 
·
 
Main building service of 6,000 amps to Building A and 8,000 amps to Building B,
480 Y/277 volts/3 phase provides power at the rate of 17 watts per square foot
of gross building area. Main service transformer is fed from two directions,
i.e., north and south on 110th Avenue NE.

 

 
·
 
Electrical services (480 Y/277 volts/3 phase) are provided to tenant floors via
isolated mechanical/lighting and convenience power busways. The separate busways
effectively minimize electrical “noise” feedback from building elevators and
HVAC equipment and provide “clean” convenience power.

 

 
·
 
The mechanical/lighting busway connects to a 400 amp, 480Y/277 volt panel on
each floor providing 11.6 watts per square foot for mechanical equipment and 1.2
watts per square foot for lighting.

 

 
·
 
Each floor is also served by a 225 amp (Building A) or 400 amp (Building B),
208Y/120 volt/3 phase panel via transformation providing 3.5 watts per square
foot of tenant convenience power (a maximum of 6.0 watts per square foot is
available).

 

 
·
 
Standard lighting fixtures in tenant areas are 2’ x 4’, 3 lamp, 18 cell, 4”
deep, parabolic louvered fixtures with translucent overlays, T-8 Octron SP 35
lamps and electronic ballasts. The fixtures conform to the Washington State
non-residential energy code Section 1520 allowing for the unlimited usage of
fixtures. Fixtures are stocked on the floors for installation under the tenant
improvements at the rate of one fixture per 120 useable square feet.

 

 
·
 
Tenant area lighting & HVAC controls are quadrant zoned for after hours working
convenience and are controlled via the building energy management system. Four
zones of control per floor are provided under the building shell. One after
hours over-ride control keypads will be provided on each floor.

 

 
·
 
Lighting in elevator lobbies will be via down lighting and perimeter coves. The
restroom lighting is provided via fluorescent valances over counters
supplemented with downlights; and in the stairways via wall mounted fluorescent
fixtures at each landing.

 

 
·
 
Core area exit signs, pathway lighting, stairwell and restroom emergency
lighting are powered by a 1250 KW, 480Y/277 volt, diesel generator. The
generator will power only these items plus elevators and HVAC equipment as
required by code for Buildings A & B and for the parking garage. A future tenant
busway riser system route is provided allowing tenant access to the emergency
power system and access to optional standby power at each floor via tenant
installed transfer switches, busway and upgraded generator. Three additional
roof pad locations have been included in the structural design to allow for the
installation of tenant supplied back-up generators on Building B of up to 2MW
each. Fuel is supplied to a manifold system on the roof from the building 10,000
gallon storage tank located on level P2.

 



3



--------------------------------------------------------------------------------

 
7.
 
TELEPHONE/DATA

 

 
·
 
The communications infrastructure for The Summit campus will be as described in
the attached “Building Broadband Infrastructure.” Demarc rooms are located at
level P-3 of the parking garage. Current providers for this area of Bellevue
are:

 

 
(4)
 
4” conduit—E.L.I.

 
(8)
 
4” conduit—Qwest

 
(2)
 
4” conduit—AT&T

 
Qwest punch down blocks are provided at each floor. Qwest, AT&T and E.L.I can
provide fiber service to the building via a tenant requested SONET ring located
through this project. An inter project raceway system is provided to all
buildings to allow a tenant in multiple buildings to communicate via a tenant
provided fiber optic communications link.
 
Vertically stacked telephone/data rooms are provided in each building with (8)
4” diameter sleeves and a 6” X 36” block-out through all floors to allow
telephone/data infrastructure access. A communications grounding buss is
provided at each telephone/data room backboard to minimize electrical
interference.
 
8.
 
HVAC SYSTEM

 

 
·
 
Medium temperature variable volume fan terminal system utilizing a supply air
system served by roof-top mounted air-conditioning units (two 242 ton
units—Building A, two 280 ton units—Building B) complete with DX cooling,
filters, VAV supply fans, economizer dampers and building relief fans. Total
cooling density including the supplemental cooling towers is 359 sf per cooling
ton in Building A and 373 sf per cooling ton in Building B.

 

 
·
 
The medium temperature (48 to 50 degrees) supply air system will supply
conditioned air at a variable volume to the building via a medium velocity duct
distribution system. As part of the building shell, one VAV box will be provided
for approximately every 1,050 useable square feet in Building A and one per
approximately every 930 useable square feet in building B. Low pressure ducts,
diffusers, flex connections and additional VAV boxes shall be provided as tenant
improvement items. Power is provided to the disconnects installed on the VAV
units. Layout of the shell installed VAV’s and associated ductwork is per the
shell Mechanical design. Additional VAV boxes and/or the relocation of shell VAV
boxes as may be required per the tenant’s design requirements will be provided
under tenant improvements.

 

 
·
 
Each zone will have a fan terminal unit. The VAV damper in the fan terminal unit
precisely controls the quantity of primary cooling required to satisfy the zone.
The fan runs continuously supplementing the primary cooling air with plenum air
to maintain a constant volume of air supplied to the space. This creates a
variable temperature/constant volume delivery system to the tenant area. Heat is
included in all zones. When heat is required, the small fan in the fan terminal
unit draws air from the plenum space and heats it up with an electrical heating
coil. The heating coil cycles as required to maintain the space temperature.

 

 
·
 
Shell First Floor areas will be served by water-cooled horizontal heat pumps.
Shell units will have DDC controls mounted at unit ready for installation under
tenant improvements.



4



--------------------------------------------------------------------------------

 

 
·
 
Supplemental cooling for special areas and continuous loads for each building
will be served by one 140-ton fluid cooler mounted on the roof of Building A and
a 170-ton fluid cooler mounted on the roof of Building B. Installation of the
fluid cooler will come complete with pumps and isolation bases. In addition,
supply and return risers will be installed and valved at each floor for future
connections undertenant improvements.

 

 
·
 
Building shell exhaust system is designed for an additional 1,000 CFM per floor
of Tenant exhaust. Stubs are located at the stairwells for connection under
tenant improvements.

 

 
·
 
Design Criteria:

 
—
 
Lighting and equipment load of 4.0 watts per square foot (2.8 watts/sq.ft.
equipment plus 1.2 watts/sq.ft. lighting).

 
—
 
Occupancy at the rate of one (1) person per 143 square feet at the perimeter
zones.

 
—
 
Infiltration rate of 0.5 air charges per hour.

 
—
 
Outside air intake for ventilation at a rate of 20 cfm per person.

 
—
 
Air conditioning system designed to maintain an inside summer temperature of 78
degrees Fahrenheit, plus or minus 2 degrees Fahrenheit, at 83 degrees Fahrenheit
outside air temperature with no humidity control and with all exterior openings
closed except for normal usage.

 
—
 
Heating system designed to heat the building to 70 degrees Fahrenheit, plus or
minus 2 degrees Fahrenheit, inside temperature at an outdoor temperature of 24
degrees Fahrenheit with all exterior openings closed except for normal usage.

 

 
·
 
Controls—the following will be provided as part of the HVAC control system for
the mechanical systems installed as part of the initial shell build out:

 
—
 
Richards Zeta Building Automation System DDC controls.

 
—
 
Thermostats to terminal units (hanging on the terminal box ready for tenant
improvement placement).

 
—
 
Building static and duct static pressure control.

 
—
 
Economizer control.

 
—
 
All associated interlock wiring.

 
—
 
Building static pressure control.

 
—
 
Duct static pressure control.

 
—
 
Duct smoke detectors per code.

 
—
 
Modifications and/or additions to the shell system requiring additional
controls, will be provided under tenant improvements.

 



5



--------------------------------------------------------------------------------

 
9.
 
FIRE PROTECTION

 

 
·
 
Fire sprinkler system shall be provided based on NFPA 13 light hazard, approved
by the City of Bellevue with down heads only. WSRB approval is excluded.

 

 
·
 
All sprinkler heads will be quick-response. Heads in finished areas will be
concealor style with flush escutcheons. Heads in the tenant spaces will be
installed at the mains. Drops and installation of the concealor heads with the
flush escutcheons in the finished ceiling of the tenant area will be a part of
the tenant improvements.

 

 
·
 
The building fire alarm system provided is based on the high-rise classification
of the structure. The system is completely addressable with zones provided for
each floor controlling mechanical systems, visual and voice annunciation and
local alarm signals. Pull stations and alarm horn/strobes are provided in core
areas only. Zone junction boxes for future tenant required smoke detectors and
visual/audio annunciation are provided.

 

 
·
 
Fire extinguishers will be provided for the shell common areas only as required
by the City of Bellevue.

 
10.
 
PARKING GARAGE

 

 
·
 
Floors: Concrete, broom finished.

 

 
·
 
Walls: Exposed concrete.

 

 
·
 
Lighting: 100-watt, metal halide, refractor style fixtures providing an average
of five (5) foot-candles throughout. The fixtures are installed two per bay to
minimize shadowing and provide a safe, well-illuminated environment.

 

 
·
 
Mechanical: Ventilation via supply and exhaust fans with shafts as required.

 

 
·
 
The project will have a Federal APD parking control system. This proximity
system will allow hands free access to the garage for monthly parkers. A HID
Corporation device is placed inside your windshield that is picked-up by a
long-range proximity reader to operate the gate arm as you approach the garage.
This system eliminates the lines associated with other “dip” systems. Overhead
roll-down grilles will secure the parking garage after hours. The HID device
will open these grilles as well as the gate arms if the card is programmed for
after hour’s use. The garage can be accessed from either 110th or 108th Avenue
entrances.

 



6



--------------------------------------------------------------------------------

 
11.
 
OTHER FEATURES

 

 
·
 
The project will have a Group 5 Securitas Technology AMAG access control system.
The system utilizes a proximity card reader system that provides controlled
access to the building entry doors and elevators. The non-metallic cards need
only be presented within a few inches of the reader to unlock the door or
provide access to the elevator floor. Building B has one west-side entry door
and one east-entry door with card readers for after-hours access. Building A
will have one door on the west side with a card reader. Both buildings will have
card readers in all tower elevators for after-hours use or locked floor access.
A full-floor tenant may elect to have their floor(s) locked on the elevators or
open according to their specific hours. All card usage is recorded in history
files. The system also includes options for photo imaging. The HID Corporation
cards we use can also be “linked” to tenant’s suite access system(s) if they
install a system of their own. Tenant’s can then have one card that would
provide both building and suite access.

 



7



--------------------------------------------------------------------------------

EXHIBIT C-2
WORK SCHEDULE
 



8



--------------------------------------------------------------------------------

EXHIBIT C-3
JPC WORK LETTER
 



9



--------------------------------------------------------------------------------

EXHIBIT D
 
RULES AND REGULATIONS
 
1.            The sidewalks, halls, passages, elevators, stairways, exits and
entrances of the Building shall not be obstructed by Tenant or used by it for
any purpose other than for ingress and egress from the Premises. The halls,
passages, exits, entrances, elevators, retail arcade, escalators, balconies and
stairways are not for the use of the general public, and Landlord shall in all
cases retain the right to control and prevent access to those areas by all
persons whose presence in the judgment of Landlord would be prejudicial to the
safety, character, reputation and interests of the Building and its tenants,
provided that nothing in this Lease shall be construed to prevent access to
persons with whom Tenant normally deals in the ordinary course of its business,
unless those persons are engaged in illegal activities. Tenant shall not go upon
the roof of the Building.
 
2.            The Premises shall not be used for lodging or sleeping. Unless
ancillary to a restaurant or other food service use specifically authorized in
Tenant’s Lease, no cooking shall be done or permitted by Tenant on the Premises,
except that the preparation of hot beverages and use of microwave ovens for
Tenant and its employees shall be permitted.
 
3.            Landlord shall clean the leased Premises in manner reasonably
standard and consistent with the Building as a first class building in downtown
Bellevue, and except with the written consent of Landlord, no person or persons
other than those approved by Landlord will be permitted to enter the Building
for such purpose, but Tenant shall have the right to have an employee on the
Premises for special and/or extraordinary cleaning as desired by Tenant and at
Tenant’s expense. Tenant shall not cause unnecessary labor by reason of Tenant’s
carelessness and indifference in the preservation of good order and cleanliness.
 
4.            Tenant shall not alter any lock or install a new or additional
lock or any bolt on any door of the Premises without furnishing Landlord with a
key for any lock and obtaining Landlord’s prior permission. Tenant, upon the
termination of its tenancy, shall deliver to Landlord all keys and/or security
cards to doors in the Building and the Premises that shall have been furnished
to Tenant and in the event of loss of any keys and/or security cards so
furnished, shall pay Landlord for the lost keys and/or security cards and
changing of locks as a result of such loss.
 
5.            The freight elevator shall be available for use by Tenant, subject
to reasonable scheduling as Landlord shall deem appropriate. The persons
employed by Tenant to move equipment or other items in or out of the Building
must be acceptable to Landlord. Landlord shall have the right to prescribe the
weight, size and position of all equipment, materials, supplies, furniture or
other property brought into the Building. No safes or other objects larger or
heavier than the freight elevator of the Building is limited to carry shall be
brought into or installed on the Premises without Landlord’s prior written
consent. Heavy objects shall, if considered necessary by Landlord, stand on wood
strips of thickness as is necessary to properly distribute the weight of those
objects. Landlord will not be responsible for loss of or damage to any property
from any cause, and all damage done to the Building by moving or maintaining
Tenant’s property shall be repaired at the expense of Tenant. The moving of
heavy objects shall occur only between those hours as may be designated by and
only upon written notice to Landlord and the persons employed to move heavy
objects in or out of the Building must be acceptable to Landlord.
 
6.            Tenant shall not use or keep in the Premises or the Building any
kerosene, gasoline or flammable or combustible fluid or materials or use any
method of heating or air conditioning other than that supplied



1



--------------------------------------------------------------------------------

 
by Landlord. Tenant shall not sweep or throw or permit to be swept or thrown
from the Premises any debris or other substance into any of the corridors, halls
or lobbies or out of the doors or windows or into the stairways of the Building
and Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises. Tenant shall not use, keep or permit or suffer
the Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors and/or
vibrations, or interfere in any way with other tenants or those having business
in the Building.
 
7.            During non-business hours and on holidays access to the Building,
or to the halls, corridors or stairways in the Building, or to the Premises, may
be refused unless the person seeking access is known to the Building and has a
pass or is properly identified. Landlord shall in no case be liable for damages
for the admission to or exclusion from the Building of any person whom Landlord
has the right to exclude under Rule 1 above. In case of invasion, mob, riot,
public excitement or other circumstances rendering that action advisable in
Landlord’s opinion, Landlord reserves the right to prevent access to the
Building during the continuance of that activity by taking those actions that
Landlord may deem appropriate, including closing entrances to the Building.
 
8.            Tenant shall see that the doors of the Premises are closed and
securely locked when Tenant’s employees leave the Premises, after hours.
 
9.            The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed, no foreign substance of any kind whatsoever shall be deposited in
any of them, and any damage resulting to them from Tenant’s misuse shall be paid
for by Tenant.
 
10.          Except with the prior written consent of Landlord, Tenant shall not
sell, or permit the sale from the Premises of newspapers, magazines,
periodicals, theater tickets or any other goods, merchandise or service, nor
shall Tenant carry on, or permit or allow any employee or other person to carry
on, business in or from the Premises for the service or accommodation of
occupants of any other portion of the Building, nor shall the Premises be used
for manufacturing of any kind, or for any business or activity other than that
specifically provided for in Tenant’s Lease. No Tenant shall obtain for use upon
the Premises ice, towel and other similar services, or accept barbering or shoe
polishing services in the Premises, except from persons authorized by Landlord
and at hours and under regulations fixed by Landlord.
 
11.          Tenant shall not install any radio or television antenna,
loudspeaker or other device on the roof or exterior walls of the Building.
 
12.          Tenant shall not use in any space, or in the Common Areas of the
Building, any handtrucks except those equipped with rubber tires and side guards
or other material handling equipment as Landlord may approve. No other vehicles
of any kind shall be brought by Tenant into the Building or kept in or about the
Premises. All mail carts shall be equipped with rubber guards to protect
elevators, doors and hallways.
 
13.          No sign, advertisement or notice visible from the exterior of the
Premises shall be inscribed, painted or affixed by Tenant on any part of the
Building or the Premises without the prior written consent of Landlord. If
Landlord shall have consented at anytime, whether before or after the execution
of this Lease, that consent shall in no way operate as a waiver or release of
any of the provisions of this Rule 13 or of this Lease, and shall be deemed to
relate only to the particular sign, advertisement or notice so consented to by
Landlord and shall not be construed as dispensing with the necessity of
obtaining the



2



--------------------------------------------------------------------------------

 
specific written consent of Landlord with respect to each and every such sign,
advertisement or notice other than the particular sign, advertisement or notice,
as the case may be, so consented to by Landlord.
 
14.          Except as shown in the design plan approved by Landlord, the
sashes, sash doors, windows, glass relights, and any lights or skylights that
reflect or admit light into the halls or other places of the Building shall not
be covered or obstructed and, there shall be no hanging plants or other similar
objects in the immediate vicinity of the windows or placed upon the window sills
or hung from the window heads.
 
15.          No tenant shall lay linoleum or other similar floor covering so
that it is affixed to the floor of the Premises in any manner except by a paste,
or other material which may easily be removed with water, the use of cement or
other similar adhesive materials being expressly prohibited. The method of
affixing any linoleum or other similar floor covering to the floor, as well as
the method of affixing carpets or rugs to the Premises, shall be subject to
approval by Landlord. The expense of repairing any damage resulting from a
violation of this Rule 15 shall be borne by the Tenant by whom, or by whose
agents, clerks, employees or visitors, the damage shall have been caused.
 
16.          All loading, unloading, and delivery of merchandise, supplies,
materials and furniture to the Premises shall be made during reasonable hours
and in entryways and elevators as Landlord shall designate. In its use of the
building loading dock, Tenant shall not obstruct or permit the obstruction of
loading areas, and at no time shall Tenant park vehicles in the loading areas
except for loading and unloading.
 
17.          Canvassing, soliciting, peddling or distribution of handbills or
any other written material in the Building is prohibited and Tenant shall
cooperate to prevent these activities.
 
18.          Tenant shall not permit the use or the operation of any coin
operated machines on the Premises, including, without limitation, vending
machines, video games, pinball machines, or pay telephones without the prior
written consent of Landlord.
 
19.          Landlord may direct the use of all pest extermination and scavenger
contractors through-out the Building and/or Premises at intervals as Landlord
may require.
 
20.          If Tenant desires telephone or telegraph connections, Landlord will
direct service technicians as to where and how the wires are to be introduced.
No boring or cutting for wires or otherwise shall be made without directions and
prior approval from Landlord.
 
21.          Tenant shall immediately, upon request from Landlord (which request
need not be in writing), reduce its lighting in the Premises for temporary
periods designated by Landlord, when required in Landlord’s judgment to prevent
overloads of mechanical or electrical systems of the Building.
 
22.          Landlord reserves the right to select the name of the Building and
to change the name as it may deem appropriate from time to time, and Tenant
shall not refer to the Building by any name other than: (a) the names as
selected by Landlord (as that name may be changed from time to time), or (b) the
postal address, approved by the United States Post Office. Tenant shall not use
the name of the Building in any respect other than as an address of its
operation in the Building without the prior written consent of Landlord.
 
23.          The requirements of Tenant will be attended to only upon
application by telephone or in person at the office of the Building manager.
Employees of Landlord shall not perform any work or do anything outside of their
regular duties unless under special instruction from Landlord.



3



--------------------------------------------------------------------------------

 
24.          Landlord may waive any one or more of the Rules and Regulations for
the benefit of any particular tenant or tenants, but no waiver by Landlord shall
be construed as a waiver of the Rules and Regulations in favor of any other
tenant or tenants, nor prevent Landlord from thereafter enforcing any Rules and
Regulations against any or all of the tenants in the Building.
 
25.          Wherever the word “Tenant” occurs in these Rules and Regulations,
it is understood and agreed that it shall mean Tenant’s assigns, subtenants,
associates, agents, clerks, employees and visitors. Wherever the word “Landlord”
occurs in these Rules and Regulations, it is understood and agreed that it shall
mean Landlord’s assigns, agents, clerks, employees and visitors.
 
26.          These Rules and Regulations are in addition to, and shall not be
construed in any way to modify, alter or amend, in whole or part, the terms,
covenants, agreements and conditions of any Lease of Premises in the Building.
 
27.          Landlord reserves the right to make additional rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of good order
therein.
 
1.
 



4



--------------------------------------------------------------------------------

EXHIBIT E
 
LETTER OF CREDIT FORM
 



1



--------------------------------------------------------------------------------

 
EXHIBIT F
 
ESTOPPEL CERTIFICATE
 
(FORM)
 
__________________________
__________________________
__________________________ (the
“Agent”), for itself and as agent
for certain lenders (“Lenders”)
 
BTC SEATTLE LLC, a
Delaware limited liability company
(“Landlord”)
 
OFFICE TENANT ESTOPPEL CERTIFICATE
 
Re:
  
Lease Dated:
  
                                                                              
                                            
    
Commencement Date:
  
                                                                              
                                            
    
Termination Date:
  
                                                                              
                                            
    
Landlord:
  
                                                                              
                                            
    
Tenant:
  
                                                                              
                                            
    
Premises:
  
Approximately _____ sq. ft. located at Suite ______, The Summit, _______,
Bellevue, Washington (“Premises”)

 
Tenant under the above-described lease (the “Lease”) hereby certifies to Agent
and to Landlord as follows:
 
1.    Attached hereto is a true, correct and complete copy of the Lease, the
Premises of which are more particularly described in the Lease. The Lease
represents the entire agreement between the parties as to the Premises and is
now in full force and effect. All provisions of the Lease and the amendments
thereto (if any) referred to above are hereby ratified.
 
2.    The term of the Lease commenced on _______________, 2003. Rent commenced
to accrue on _____________, 2003.
 
3.    Tenant entered into occupancy of the Premises on or about
________________, 2003.
 
4.    The initial term of the Lease shall expire on ________________, 2003, with
________________ (_____) renewal option(s) of a period of _______________
(_____) years each.
 
5.    The Lease has not been amended, modified, supplemented, extended, renewed
or assigned, except as follows:
                                                                              
                                        
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                        
                                                            .
(if none, so state)



1



--------------------------------------------------------------------------------

 
6.    All conditions of the Lease to be performed by Landlord thereunder and
necessary to the enforceability of the Lease have been satisfied, except as
follows:
                                                                              
                                        
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                        
                                                            .
(if none, so state)
 
7.    Tenant acknowledges that the Lease has been (or will be) assigned to
Agent. Tenant has not received any notice of any other sale, pledge, transfer or
assignment of the Lease or of the rentals thereunder by Landlord except as
follows: _________________.
 
8.    The amount of fixed monthly rent is currently $ __________.
 
9.    The amount of the security deposit (if any) deposited by Tenant is $
__________. No other security deposits have been made.
 
10.    Tenant is paying the full rental under the Lease, which rental has been
paid in full as of the date hereof. No rental under the Lease has been paid for
more than thirty (30) days in advance of its due date.
 
11.    There are no defaults on the part of Landlord under the Lease, and there
are no events currently existing (or with the passage of time, giving of notice
or both, would exist) which give Tenant the right to cancel or terminate the
Lease, except as follows: _____________.
 
12.    Tenant has no defense as to its obligations under the Lease and claims no
setoff or counterclaim against Landlord, except as follows: ______________.
 
13.    Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
provided in the Lease.
 
14.    There are no actions, whether voluntary or otherwise, pending against the
undersigned or any guarantor of Tenant’s obligations under the Lease pursuant to
the bankruptcy or insolvency laws of the United States or any state thereof.
 
15.    Tenant represents and warrants that it has not used, generated, released,
discharged, stored or disposed of any hazardous waste, hazardous substances,
toxic waste, toxic substances or related materials (collectively, “Hazardous
Materials”) on, under, in or about the Premises, or transported any Hazardous
Materials to or from the Premises, other than Hazardous Materials used in the
ordinary and commercially reasonable course of Tenant’s business in compliance
with all applicable laws.
 
16.    Tenant acknowledges that the present Landlord of the Premises is BTC
SEATTLE LLC, the owner of the property which includes the Premises.
 
17.    Tenant’s address for notices under the terms of the Lease is:
                                                                              
                                        
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                        
                                                            .
 
18.    Tenant acknowledges that Landlord is relying on the representations made
herein.
 
19.    Tenant acknowledges that Lenders intend to continue to finance the
indebtedness of Landlord or its partners, to be secured by the property of which
the Premises are a part, that Landlord intends to



2



--------------------------------------------------------------------------------

 
collaterally assign the Lease to Agent in connection with such financing, and
that Lenders are relying upon the representations made herein.
 
20.    Tenant confirms that Landlord continues to be the “Landlord” under the
Lease. Tenant will continue to pay all rents and other amounts due thereunder to
Landlord in accordance with notices delivered or to be delivered by Landlord.
 
DATED: ___________________, 2000.
 
TENANT:
 
                                                                              
         ,
   
a                                                                              
                
   
By                                                                              
            
   
      Its                               
                                                     

 
ACCEPTED AND AGREED THIS
 
__________ day of ___________, 200__.
 
LANDLORD:
 
BTC SEATTLE LLC, a
Delaware limited liability company
 
By
 

--------------------------------------------------------------------------------

   
Gary J. Carpenter
   
Authorized Agent

 
Exhibit A – Lease



3



--------------------------------------------------------------------------------

 
EXHIBIT G
 
SUBORDINATION AGREEMENT
 
(FORM)
 
SUBORDINATION, ATTORNMENT,
NOTICE AND NON-DISTURBANCE AGREEMENT
 
THIS AGREEMENT is made as of the              day of             , 200_, by and
between                  (“Tenant”), and                   (the “Agent”), for
itself and as agent of certain lenders (“Lenders”).
 
R E C I T A L S:
 
A.    Tenant entered into a certain lease (the “Lease”), dated the             
day of             , 200_, with BTC SEATTLE LLC, a Delaware limited liability
company (“Landlord”), pertaining to certain improvements (the “Improvements”)
constructed on land located in King County, Washington, described on Exhibit A
(the land and the improvements are hereafter called “the Project”).
 
B.    Lenders continue to provide financing (the “Loans”) which is secured by a
Deed of Trust, Security Agreement and Financing Statement from Landlord recorded
in the records of King County, Washington, creating a valid first lien on the
Project and a valid Deed of Trust (the Deed of Trust and all renewals,
modifications, substitutions, extensions and replacements thereof, including
increases in the indebtedness secured thereby, are hereafter collectively called
the “Deed of Trust”).
 
C.    Lenders have required that Tenant subordinate its interest in the Lease to
the Deed of Trust and agree to attorn to Lenders as a condition precedent to the
making of the Loans.
 
NOW, THEREFORE, in consideration of the foregoing facts and the mutual covenants
set forth herein, Tenant and Agent hereby agree as follows, notwithstanding
anything contained in the Lease to the contrary;
 
1.    Tenant agrees that the Lease and the rights of Tenant thereunder are and
shall remain subordinate to the Deed of Trust and all renewals, extensions, and
modifications thereof.
 
2.    Lenders agree that they will not disturb the rights of, or the possession
of, Tenant under the Lease upon any judicial or nonjudicial foreclosure of the
Deed of Trust, or upon acquiring title to the Project by deed in lieu of
foreclosure if Tenant is not then in default under the Lease or hereunder, and
agree further that, so long as Tenant is not in default under the Lease or
hereunder, Lenders thereafter will (a) accept the attornment of Tenant, (b)
recognize all renewal rights set forth in the Lease, and (c) undertake and
perform all obligations as Landlord under the Lease.
 
3.    In the event of the foreclosure of the Deed of Trust, judicially or
nonjudicially, or if title to the Project is conveyed by deed in lieu of
foreclosure, Tenant agrees to attorn to and accept the purchaser(s) at the
foreclosure sale(s) conducted pursuant to the Deed of Trust or the grantee(s) in
such deed(s) in lieu of foreclosure and his or its (or their) heirs, legal
representatives, successors and assigns as Landlord under the Lease for the
balance then remaining of the term thereof, subject to all terms and



1



--------------------------------------------------------------------------------

 
conditions of the Lease; provided, however, that in no event shall any such
purchaser (or grantee) of the Project or the holder of the Deed of Trust be; (i)
liable for obligations or acts of Landlord occurring or arising prior to the
date of such foreclosure or deed on lieu of foreclosure, (ii) liable for any
rent paid in advance by Tenant for any period beyond the month in which Lender
succeeds to the interest of Borrower under the Lease, (iii) subject to any
offsets or defenses which Tenant may have against any prior Landlord, except for
on-going non-monetary obligations of the Landlord under this Lease, (iv) bound
by any previous amendment or modification of the Lease or any waiver or
forbearance by Landlord unless the same was approved in writing by Lender.
 
        4.    Tenant agrees that with respect to any written notice required to
be given to Landlord under the Lease, a copy of such notice shall be delivered
to Agent. Tenant also agrees to give Agent notice of each default of Landlord
and any successor landlord under the Lease and thirty (30) days to cure such
default prior to the exercise by Tenant of any right to terminate the Lease;
provided that, if such default is of a nature that it is not capable of being
cured within a 30-day period, Tenant shall not exercise any such right to
terminate the Lease if Agent is diligently pursuing such cure. With respect to a
default which is personal to Landlord such as bankruptcy and thus not capable of
being cured by Agent or a default which is not capable of being cured without
possession of the Project, Agent shall be deemed to be curing such default if,
within such 30-day period, Agent commences and thereafter pursues (subject to
any judicial stays, injunctions, or other delays) foreclosure proceedings with
respect to the Project.
 
        5.    Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered, whether actually received or not, when deposited in
the United States Mail, postage prepaid, registered or certified mail, return
receipt requested, addressed to the parties hereto at the respective addresses
set out opposite their names below, or such other addresses as they have
heretofore specified by written notice delivered in accordance herewith:
 
Tenant:
       

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
Agent:
       

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
        6.    Tenant shall not pay rental under the Lease for more than one
month in advance.
 
        7.    Tenant acknowledges that as of the date of execution of this
Agreement, there is no default by the Landlord under the terms of the Lease and
the Lease is in full force and effect.
 
        8.    Nothing in this Agreement shall be construed to require Agent to
see to the application of the proceeds of the Loan, and Tenant’s agreement set
forth herein shall not be impaired on account of any modifications of the
documents evidencing and securing the Loans.
 
        9.    This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and to their successors and assigns.



2



--------------------------------------------------------------------------------

 
EXECUTED as of the date set out above and all documents attached hereto will be
effective on the date stated above.
 
TENANT:                                    
                                                                      
 
                                a                                          
                                               
 
 
                                By:     
                                        
                                        
 
                                      
  Its:                                     
                                        
 
 
AGENT:                                    
                                                                        
 
 
                                By:     
                                        
                                        
 
                                      
  Its:                                     
                                        
 
 
ACCEPTED AND AGREED THIS
 
             day of                 , 200    .
 
LANDLORD:
 
BTC SEATTLE LLC, a
Delaware limited liability company
 
By:
 

--------------------------------------------------------------------------------

   
Gary J. Carpenter
Authorized Agent

 
Exhibit A—Legal Description
 
Add appropriate acknowledgments
 



3



--------------------------------------------------------------------------------

 
EXHIBIT H
 
PARKING AGREEMENT
 
Unless terminated as set forth herein, so long as the lease to which this
Parking Agreement is attached (hereinafter the “Lease”) remains in effect, and
so long as the Rules and Regulations adopted by Landlord are not violated,
Tenant hereby rents from Landlord, and Landlord hereby rents to Tenant, for use
by Tenant or Tenant’s employees who normally occupy the Building, on a
non-exclusive basis, the number of parking passes set forth in the Lease
Summary. Tenant may validate visitor parking by such methods or methods as
Operator may approve, at the validation rate and from time to time generally
applicable to visitor parking. Landlord expressly reserves the right to
designate parking areas for the Project and to modify and/or relocate the
parking structures and/or parking areas. Tenant shall be responsible for paying
rent on all parking passes for the entire term of the Lease, regardless of
whether or not all parking passes are utilized.
 
The following Rules and Regulations, including any sticker, Secard or other
identification system (hereinafter “Parking Identification”) established by
Landlord or the Operator, are in effect until notice is given to Tenant of any
change. Landlord reserves the right to modify and/or adopt such other reasonable
and non-discriminatory Rules and Regulations for parking as it deems necessary
for the operation of the Project. Landlord may refuse to permit any person who
violates the Rules and Regulations to park in the Project parking areas, and any
violation of these Rules and Regulations may result, in the operator’s full
discretion, in the violator’s vehicle being barreled at a charge in an amount
established by Landlord or the Operator and/or removed at the violator’s
expense. In either of said events, the Parking Identification supplied by
Landlord may be requested by Landlord and must then be returned to Landlord.
 
RULES AND REGULATIONS
 
1.
 
Parking hours may be posted at the entrance and exits of the parking areas.
Landlord reserves the right to adjust such hours.

 
2.
 
Vehicles must meet the height limits of all parking structures and shall be
parked entirely within the stall lines painted on the ground. Vehicles which do
not meet the height limits or which do not fit within standard or compact sized
parking stalls shall be prohibited and Landlord shall have no obligation to make
special accommodations for such oversized vehicles.

 
3.
 
Monthly parkers may park in any open space not designated “visitor”, “reserved”,
“handicapped” or “no parking”.

 
4.
 
All directional signs and arrows must be observed.

 
5.
 
The speed limit shall be a maximum of 5 miles per hour.

 
6.
 
Parking is prohibited:

 

 
a.
 
In areas not striped for parking;

 

 
b.
 
In aisles;

 

 
c.
 
Where “no parking” signs are posted;



1



--------------------------------------------------------------------------------

 

 
d.
 
In cross-hatched areas;

 

 
e.
 
In such other areas as may be designated by Landlord or the Operator;

 

 
f.
 
In compact stalls by oversized vehicles.

 
7.
 
The Parking Identification supplied by Landlord or the Operator shall remain the
property of Landlord. Such Parking Identification must be displayed as requested
and may not be mutilated in any manner. The serial number of the Parking
Identification may not be obliterated. Parking Identification may be
transferable upon prior authorization by Landlord or the Operator, but any
Parking Identification in the possession of an unauthorized holder will be void.

 
8.
 
The monthly rate for parking passes is payable in advance and must be paid on or
before the first day of each month. Failure to do so will automatically cancel
parking privileges and a reinstatement fee may be charged. No deductions or
allowances from the monthly rate will be made for days the designated parker
does not use the parking areas.

 
9.
 
Parking managers or attendants are not authorized to make or allow any
exceptions to these Rules and Regulations.

 
10.
 
Every designated parker is required to park and lock his or her own vehicle. All
responsibility for damage to vehicles or persons while in the parking areas is
assumed by the designated parker.

 
11.
 
Loss or theft of Parking Identification from vehicles must be reported to the
Operator immediately.

 

 
a.
 
Any Parking Identification reported lost or stolen found on any unauthorized
vehicle will be confiscated and the holder will be subject to prosecution.

 

 
b.
 
Any Parking Identification found by the user must be reported to the Operator
immediately to avoid confusion.

 
12.
 
Parking passes are for the express purpose of parking one vehicle per space.
Washing, waxing, cleaning or servicing of any vehicle by the designated parker
and/or his agents is prohibited.

 
13.
 
Parking shall be for standard sized motor vehicles only. Trailers, or similar
transport vehicles designed to be towed by a motor vehicle, or vehicles which do
not fit within a standard sized parking stall shall be prohibited.

 
14.
 
The Operator reserves the right to refuse the sale of monthly stickers or other
Parking Identification to any Tenant or person and/or his agents or
representatives who willfully refuse to comply with the above Rules and
Regulations and all posted city, state or federal ordinances, or laws or
agreements.

 
15.
 
Tenant shall acquaint all persons to whom Tenant assigns parking passes of these
Rules and Regulations.

 
16.
 
Landlord shall not be responsible for any theft and/or vandalism to designated
parker’s vehicle or its contents while in the Project parking areas.



2



--------------------------------------------------------------------------------

 
17.
 
If a designated parker forgets Parking Identification and a daily ticket is
pulled, that ticket must be presented for validation to the Operator the same
day prior to exiting the parking area or otherwise, the posted daily parking
rate will apply.

 
18.
 
Parking privileges shall be on an unassigned or executive valet basis as
designated by the Operator.

 
Monthly parking is available twenty-four (24) hours, seven (7) days a week.
Tenants and their visitors shall have priority use of all parking areas. Monthly
parking charges may be adjusted from time to time by Landlord.
 
Upon receipt of payment, a fully completed signed parking application, and this
Agreement, by operator, the designated parker will be issued Parking
Identification. Only one Parking Identification will be issued and it is the
responsibility of the designated parker to transfer the Parking Identification
if they have more than one vehicle. Payment of the monthly parking is the
responsibility of the Tenant. Parking access may be restricted depending on the
parking area selected. Monthly parkers taking tickets to gain access to a
restricted area will be responsible for payment of the posted parking rate upon
exiting.
 
Monthly parking fees are due and payable in advance on the first day of the
month. If the monthly parking fee is not paid by the fifth working day of the
month, Operator may terminate the monthly parking privileges and have the
designated parker’s Parking Identification, if applicable, deleted from the
system, denying access to the parking areas. If the fifth of the month falls on
a weekend or holiday, the next business day will apply.
 
MONTHLY PARKING IS PAYABLE WITHOUT THE SUBMISSION OF AN INVOICE OR STATEMENT AND
A REINSTATEMENT FEE OF $15.00 WILL BE IMPOSED FOR PAYMENTS RECEIVED AFTER 2:00
P.M. ON THE FIFTH WORKING DAY OF EACH MONTH.
 
There are no refunds granted for monthly parking for any reason.
 
Proration to one-half (1/2) month’s monthly parking fee will be observed only
after the 16th day of each month.



3